


PURCHASE AND ASSUMPTION AGREEMENT
THIS PURCHASE AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of December
17, 2015 is between FIRST FREEDOM BANK, a Tennessee-chartered commercial bank
(“Purchaser”) and ATLANTIC CAPITAL BANK, N.A., a national bank (“Seller”).


WHEREAS, Purchaser desires to assume and purchase from Seller, and Seller
desires to assign and sell to Purchaser, certain of Seller’s liabilities and
assets, currently held and allocated by Seller to its branch offices located at
(i) 307 East Hull Avenue, Gainesboro, Jackson County, Tennessee 38562, (ii) 376
West Jackson Street, Cookeville, Putnam County, Tennessee 38501, and (iii) 614
West Main Street, Algood, Putnam County, Tennessee 38506 (collectively, the
“Branches” and individually, a “Branch”);


NOW, THEREFORE, in consideration of their mutual promises and obligations and
intending to be legally bound hereby, the parties agree as follows:


ARTICLE 1
CERTAIN DEFINITIONS
1.1    Certain Definitions. As used in this Agreement, the terms below shall
have the meanings set forth.
“Accrued Expenses” means the accrued and unpaid expenses appearing as a
Liability on the Preliminary Closing Statement or the Final Closing Statement.
“Accrued Interest” means with respect to (i) Deposits at any date means interest
which is accrued on such Deposits to such date and not yet posted to such
deposit accounts or paid to the depositor and (ii) Purchased Loans at any date
means interest which is accrued on such Purchased Loans to such date and not yet
paid.
“ACH” has the meaning set forth in Section 6.14(e).
“Adjustment Date” has the meaning set forth in Section 3.2(e).
“Affiliate” of a person means any person directly or indirectly controlling or
controlled by or under direct or indirect common control with such person.
“Agreement” means this Purchase and Assumption Agreement, including all
schedules, exhibits and addenda, as modified, amended or extended from time to
time.
“Allocation” has the meaning set forth in Section 2.4.
“Assets” means the (i) Purchased Loans; (ii) Assumed Furniture and Fixtures;
(iii) Improvements; (iv) Cash on Hand; (v) Prepaid Expenses; (vi) Real Property;
(vii) Leased Real Property; (viii) Delivery Records; (ix) Seller’s benefits and
rights under Safe Deposit Agreements; (x) Seller’s benefits and rights under
Assumed Contracts; and (xi) any fee or expense adjustment required in accordance
with Section 2.3; provided, however, Assets do not include any deferred Tax
assets or refunds for Taxes relating to the period prior to the Closing Date or,
unless they appear as an asset in respect of the Branches on the Preliminary
Closing Statement or the Final Closing Statement, prepaid Taxes. The allocation
provisions of Section 7.1 shall apply for the purposes of determining to what
extent any Taxes, deferred Tax assets or Tax refunds relate to the period prior
to the Closing Date; provided, further, Assets do not include any credit card
receivables or accounts, any of Seller’s signs, and any use of any sign, trade
name, trademark, service mark, or other intellectual property, if any, of
Seller.
“Assumed Contracts” means the contracts (including the Real Property Leases)
listed on Schedule 1.1 that Purchaser will assume as of the Closing.
“Assumed Deposits” means all Deposits existing on the Closing Date other than
Excluded Deposits.
“Assumed Furniture and Fixtures” means all Furniture and Fixtures that Purchaser
will purchase as of the Closing pursuant to Section 6.4, except those items
listed as excluded Furniture and Fixtures on Schedule 1.2.
“ATM” means any automated teller machine owned or leased by Seller and located
at the Branches.
“Bank Merger Act” means Section 18(c) of the Federal Deposit Insurance Act, as
amended.
“Benefit Plans” has the meaning set forth in Section 7.4(g).
“Branch” or “Branches” has the meaning set forth in the Recitals.
“Business Day” means a day on which Seller is open for business in the State of
Tennessee which is not a Saturday, Sunday or legal holiday.
“Cash on Hand” means, as of any date, all petty cash, vault cash, teller cash
and prepaid postage maintained at the Branches, including at ATMs.
“Closing” and “Closing Date” means the closing of the sale, purchase and
assumption provided for herein to be held at such time and date as provided for
in Article 3 hereof.
“Closing Time” means 5:30 p.m. Central Time on the Closing Date.
“Code” means the Internal Revenue Code of 1986, as amended.
“Confidential Information” has the meaning set forth in Section 6.2(b).
“Cure Period” has the meaning set forth in Section 2.6(b).
“Defective Loan” has the meaning set forth in Section 2.6(a).


“Delivery Records” means all Records other than records for closed accounts.
“Deposit Premium” has the meaning set forth in Section 2.1(b)(i).
“Deposits” means, as of any date, all deposit liabilities of Seller booked,
maintained or primarily serviced at the Branches, which constitute “deposits”
for purposes of the Federal Deposit Insurance Act, as amended, including all
Overdraft Accounts, uncollected items included in depositors’ balances, Accrued
Interest and IRAs assigned to Purchaser pursuant to Section 2.7, together with
Seller’s rights and responsibilities under any customer agreement evidencing or
relating thereto. A list of the Deposits as of the date of this Agreement is
attached hereto as Schedule 1.3. This list will be updated as of the Closing
Date.
“Dispute Resolver” means an independent accounting firm mutually acceptable to
Seller and Purchaser. All determinations under this Agreement made by a Dispute
Resolver shall be binding upon Purchaser and Seller.
“Due Diligence Period” has the meaning set forth in Section 6.16(b).
“Encumbrances” means all mortgages, claims, charges, liens, encumbrances,
easements, limitations, restrictions, commitments, security interests, pledges
or other similar charges or liabilities, whether accrued, absolute, contingent
or otherwise, except for statutory liens for ad valorem tax payments securing
payments not yet due.
“Enforceability Exceptions” has the meaning set forth in Section 4.1.
“Environmental Laws” means all federal, state, and local statutes, regulations,
ordinances, orders, and decrees having the force of law relating to or imposing
liability, responsibility, or standards of conduct applicable to environmental,
health, or safety conditions and/or releases of Hazardous Materials.
“Environmental Survey” has the meaning set forth in Section 6.16(b).
“ERISA” has the meaning set forth in Section 4.8.
“Excluded Deposits” means all of the following Deposits existing on the Closing
Date: (i) Deposits listed on Schedule 1.4; (ii) Deposits excluded pursuant to
Section 2.7(b) or Section 6.10 or excluded by mutual written agreement of Seller
and Purchaser; (iii) Deposits securing loans or other extensions of credit by
Seller that are not Purchased Loans; (iv) Deposits held in accounts for which
Seller acts as fiduciary (other than IRAs assigned to Purchaser under Section
2.7); (v) Deposits subject to legal process as shown on Records; (vi) Deposits
which are treated as abandoned property under applicable abandoned property
laws; (vii) Deposits held in any IRA where the account holder has notified
Seller or Purchaser of his, her or its objection to Purchaser acting as
custodian of such IRA; (viii) Deposits held in the name of Seller or any of its
affiliated entities as depositor, which Deposits are listed on Schedule 1.4;
(ix) Deposits represented by official checks, travelers checks, money orders, or
certified checks of Seller; (x) the Excluded Specified Deposits; and (xi)
accounts designated as “closed” on the books and records of Seller.
“Excluded Specified Deposits” has the meaning set forth in Section 6.23.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” on any day means the per annum rate of interest (rounded
upward to the nearest 1/100 of 1%) which is the weighted average of the rates on
overnight federal funds transactions arranged on such day or, if such day is not
a banking day, the previous banking day, by federal funds brokers computed and
released by the Federal Reserve Bank of Atlanta (or any successor).
“Final Closing Statement” means the statement, as of the Adjustment Date,
delivered by Seller to Purchaser in accordance with Section 3.2(d).
“Final Settlement Payment” has the meaning set forth in Section 3.2(d).
“Furniture and Fixtures” means all furniture, fixtures and equipment, including
ATMs, trade fixtures, security equipment, safe deposit boxes, currency counters,
vaults, and supplies (excluding any items consumed or disposed of, but including
new items acquired or obtained, in the ordinary course of business of the
Branches through the Closing Date) that are located at the Branches, but
excluding signage or other advertising or paper stock, forms, or supplies
bearing Seller’s corporate logos, trade names, or trademarks, telephone systems,
and computers, computer peripherals and computer software.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
“Hazardous Material” means any materials, substances, wastes, or mixtures
presently listed, defined, designated, or classified as hazardous, toxic, or
dangerous, or otherwise regulated, under any Environmental Law, whether by type
or quantity, including, but not limited to, any pesticides, fungal or other
biological organisms, pollutants, contaminants, toxic chemicals, oil or other
petroleum products or byproducts, asbestos or materials containing asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, lead or
lead‑containing paint, radon, and radioactive material.
“Improvements” means all improvements to the Real Property and Leased Real
Property which shall have been purchased, installed or constructed and used in
connection with the operation or maintenance of the Branches.
“IRA” means an “individual retirement account” or similar Deposit account
established in accordance with the provisions of Section 408 of the Code for
which Seller acts as custodian or trustee but as to which Seller may not
exercise investment discretion.
“IRS” means the Internal Revenue Service.
“Law” means any law, regulation, rule or order applicable to a person or its
assets, liabilities or business, including those promulgated, interpreted or
enforced by any regulatory authority.
“Leased Real Property” means the real property leased by Seller, as identified
on Schedule 1.5, and the buildings thereon, including any Improvements thereon.
“Liabilities” means the (i) Assumed Deposits and all terms and agreements
relating to the Assumed Deposits; (ii) Seller’s obligations with respect to all
Purchased Loans and Assumed Contracts; (iii) Seller’s obligations under the Safe
Deposit Agreements, including any prepaid rent thereunder; (iv) all other
liabilities of Seller with respect to the operations of the Branches, including
accounts payable and Accrued Expenses, properly recorded as liabilities on the
books of the Branches as of the Closing Date; (v) any fee or expense adjustment
required in accordance with Section 2.3; and (vi) liabilities that arise from
the operation of the Branches after the Closing Date; provided, however, that
Liabilities shall not include any Liability for Taxes for any period prior to
and including the Closing Date nor any other Liability of Seller not
specifically assumed hereunder. The allocation provisions of Section 7.1 shall
apply for purposes of determining to what extent a Liability for Taxes is with
respect to a period prior to and including the Closing Date.
“Loan Documents” means all material Records with respect to Purchased Loans,
including, without limitation, applications, original notes, lost note
affidavits (which Seller shall provide for any missing Purchased Loan note),
security agreements, original deeds of trust, original mortgages, assignments of
leases, loan agreements, financing statements, escrow account agreements,
guarantees, sureties and insurance policies (including title insurance
policies), flood hazard certifications, and all amendments, modifications,
waivers and consents relating to any of the foregoing. Loan Documents also
includes all underwriting files, financial statements, collateral files and
documentation.


“Loan Value” means, with respect to a Purchased Loan and as of a date, the
unpaid principal balance of any such Purchased Loan plus Accrued Interest
thereon, net of the interest in such Purchased Loan of any participant, as of
such date, plus any accumulated but unpaid late charges as of such date.
 
“Losses” means losses, liabilities, damages (including forgiveness or
cancellation of obligations), expenses, costs (including legal fees and court
costs), and disbursements, collectively.
“Material Adverse Effect” means any change, event, development, or circumstance
which, individually or in the aggregate, (i) has, or is reasonably likely to
have, a material adverse effect on the business, operations, financial
condition, or prospects of the Branches; or (ii) prevents or materially impairs,
or would be reasonably likely to prevent or materially impair, the ability of
Seller to timely consummate the transactions contemplated hereby or to perform
its agreements or covenants hereunder; provided that, for purposes of clause (i)
Material Adverse Effect shall specifically exclude any adverse effect
attributable to or resulting from (1) any change in banking Laws of general
applicability; (2) any change in GAAP or regulatory accounting principles
applicable to financial institutions generally; (3) any action or omission of
Seller taken with the express prior written consent of Purchaser; (4) general
changes in global or national economic, monetary, market or financial conditions
affecting financial institutions, including changes in prevailing interest
rates, inflation, credit markets or capital market conditions; (5) changes in
global or national political conditions, including the outbreak or escalation of
acts of terrorism; or (6) the public disclosure of this Agreement or the
transactions contemplated hereby, provided that effects, circumstances,
occurrences, events, developments, and changes resulting from the changes or
other matters described in clauses (1), (2), (4), and (5) shall not be excluded
as a Material Adverse Effect to the extent of any materially disproportionate
impact they have on the Seller or its subsidiaries taken as a whole as measured
relative to similarly situated companies in the banking and financial services
industry.
“Material Defect” has the meaning set forth in Section 6.16(c).
“Non-Transferred Employee” has the meaning set forth in Section 7.4(e).
“Notice” has the meaning set forth in Section 2.6(a).
“Overdraft Account” means a Deposit account that is overdrawn as of the Closing
Date on account of checks, drafts or other items that have been presented
against such account for payment against insufficient funds and that, under
applicable rules of the Federal Reserve Bank of Atlanta or other check
collection rules or procedures, cannot be returned and charged back as a matter
of right to the presenting or collecting bank.
“Pre-Closing Loans” has the meaning set forth in Section 6.24.
“Preliminary Closing Statement” means the statement reflecting the Assets and
Liabilities as of the end of the third (3rd) Business Day prior to the Closing
Date, which statement shall be prepared by Seller, in consultation with
Purchaser, substantially in the format of Schedule 1.6.
“Prepaid Expenses” means all operating expenses and fees accrued or prepaid
prior to the Closing Date relating to the Branches, including, without
limitation and as applicable, rents, utility payments, and FDIC assessments
attributable to the Assumed Deposits, but not including those related to Taxes,
that appear as an asset in respect of the Branches on the Preliminary Closing
Statement or the Final Closing Statement, as the case may be, that (i) have been
recorded in accordance with GAAP; (ii) are not intercompany or interoffice
accounts; and (iii) provide future benefit to the business conducted at the
Branches.
“Property Examination” has the meaning set forth in Section 6.16(b).
“Purchase Price” has the meaning set forth in Section 2.1(b).
“Purchased Loans” means those certain loans listed on Schedule 1.7, together
with all Loan Documents and Records pertaining to such loans. This list will be
updated as of the Closing Date by Seller to reflect any changes with respect to
such loans and the addition of new loans on the books of the Branches on such
date unless such loans exceed $500,000 in principal amount, in which case such
loans will only be added with the prior written consent by Purchaser.
“Purchaser” has the meaning set forth in the Recitals.
“Purchaser Welfare Plan” has the meaning set forth in Section 7.4(d).
“Real Property” means the real property owned by Seller and identified by the
street addresses of the Branches and the buildings thereon, including any
Improvements thereon and all fixtures not included in the property described in
the definition of Furniture and Fixtures.
“Real Property Leases” means the real property leases with respect to the Leased
Real Property identified on Schedule 1.5.
“Records” means all records and original documents in Seller’s possession,
custody, or control (including records maintained electronically) which pertain
to and are utilized by Seller to administer, reflect, monitor, evidence or
record information respecting the business or conduct of the Branches (including
transaction tickets and stop payment orders through the Closing Date and all
records for closed accounts located in the Branches) and all such records and
original documents with respect to the Assets and Liabilities.
“Regulatory Approvals” means all approvals, permits, authorizations, waivers or
consents of governmental or regulatory agencies or authorities necessary or
appropriate to permit consummation of the transactions contemplated herein and
includes, without limitation, the following: (i) approval of the FDIC under the
Bank Merger Act; (ii) approvals of the Tennessee Department of Financial
Institutions under applicable Law; and (iii) expiration of the waiting period
provided for in the Bank Merger Act without commencement of any action
challenging the transactions contemplated hereunder by the United States
Department of Justice or any other person.
“Repurchase Price” has the meaning set forth in Section 2.6(a).
“Restricted Period” has the meaning set forth in Section 6.15(a).
“Safe Deposit Agreements” means any agreements, including rental agreements,
related to the safe deposit boxes, if any, located in the Branches.
“Seller” has the meaning set forth in the Recitals.
“Settlement Payment” means a payment made pursuant to Section 3.2(c).
“Tax Returns” means all returns or other reports required to be filed with
respect to any Taxes, including information returns.
“Tax” or “Taxes” refers to all federal, state, local, or foreign income, gross
receipts, windfall profits, severance, property, production, sales, use, excise,
transfer, license, franchise, employment, withholding or similar taxes or
amounts required to be withheld and paid over to any government in respect of
any tax or governmental fee or charge, including any interest, penalties, or
additions to tax on the foregoing.
“Title Commitments” has the meaning set forth in Section 6.16(c).
“Title Examination” has the meaning set forth in Section 6.16(c).
“Transferred Employee” has the meaning set forth in Section 7.4(b).
“Transition Services Agreement” means an agreement between Purchaser and Seller
that defines the processes, procedures and services that Seller, or its
subsidiaries or third party servicers, will provide to Purchaser as contemplated
therein.
1.2    Use and Application of Terms. In using and applying the various terms,
provisions and conditions in this Agreement, the following shall apply: (1) the
terms “hereby”, “hereof”, “herein”, “hereunder”, and any similar words, refer to
this Agreement; (2) words in the masculine gender mean and include correlative
words of the feminine and neuter genders and words importing the singular
numbered meaning include the plural number, and vice versa; (3) words importing
persons include corporations, associations, general partnerships, limited
partnerships, limited liability partnerships, limited liability limited
partnerships, limited liability companies, trusts, business trusts, corporations
and other legal organizations, whether or not incorporated, including public and
quasi-public bodies, as well as individuals; (4) the use of the terms
“including” or “included in”, or the use of examples generally, are not intended
to be limiting; and (5) this Agreement shall not be applied, interpreted and
construed more strictly against a person because that person or that person’s
attorney drafted this Agreement.
ARTICLE 2    
THE TRANSACTIONS
2.1    Transfer and Consideration.
(a)    Subject to the terms and conditions set forth in this Agreement, at the
Closing Time, Purchaser shall (i) purchase the Assets and (ii) assume the
Liabilities, and Seller shall sell, assign, transfer, convey and deliver to
Purchaser, free and clear of all Encumbrances, all of Seller’s right, title and
interest in and to the Assets and the Liabilities.
(b)    The purchase price to be paid by Purchaser shall be an amount (the
“Purchase Price”) computed as follows:
(i)    An amount equal to 2.25% of the average daily balance (excluding Accrued
Interest) of Assumed Deposits for the period commencing ten (10) calendar days
prior to and inclusive of the day prior to the Closing Date and ending on the
day prior to the Closing Date (the “Deposit Premium”); plus
(ii)    An amount equal to 100.00% of the Loan Value of the Purchased Loans;
plus
(iii)    The amount of Cash on Hand as of the Closing Date; plus
(iv)    The amounts set forth on Schedule 2.1 for the Real Property,
Improvements and other Assets (other than the Purchased Loans and the Cash on
Hand).
2.2    Assumption of Obligations. Purchaser shall assume and thereafter fully
and timely discharge the duties and obligations of Seller relating to all
periods from and after the Closing Time with respect to the Assumed Deposits,
Assumed Contracts and other Liabilities as may arise under applicable Law, rules
of automated clearing houses and other payment systems which relate thereto, and
in accordance with the terms of account agreements or other agreements with
depositors applicable to such accounts as such terms and agreements are in
effect at the Closing Time.
2.3    Adjustment for Prepaid Expenses. All Prepaid Expenses relating to the
Branches, transferred at Closing, shall be prorated between the parties as of
the Closing Date on the basis of a 365-day year. To the extent that Seller has
Prepaid Expenses that are expenses allocable to Purchaser pursuant to this
Section 2.3, such expenses shall appear as an Asset on the Preliminary Closing
Statement and the Final Closing Statement. To the extent that Prepaid Expenses
have been accrued and not paid by Seller or prepaid by customers prior to the
Closing Date, they shall appear as a Liability on the Preliminary Closing
Statement and the Final Closing Statement.
2.4    Allocation of Consideration. Purchaser and Seller agree that the
consideration payable hereunder at the Closing shall be allocated among the
Assets, tangible and intangible, on the basis of an allocation (the
“Allocation”) to be reasonably determined by Purchaser and Seller in accordance
with applicable regulations and the Code. Purchaser and Seller agree (i) to
timely file a mutually acceptable appropriate IRS form in accordance with the
Allocation and (ii) that the Allocation shall be binding on Purchaser and Seller
for all tax reporting purposes, except that either party may change any such
report in the event of a dispute with any taxing authority or take any other
step to settle or resolve such a dispute.
2.5    Sale and Transfer of Servicing and Escrows.
(a)    All rights, obligations, liabilities and responsibilities with respect to
the servicing of the Purchased Loans after the Closing Time will be assumed by
Purchaser. Seller shall be discharged and indemnified by Purchaser from all
liability with respect to servicing of the Purchased Loans after the Closing
Time, and Purchaser shall be indemnified by Seller from all liability with
respect to servicing of the Purchased Loans prior to the Closing Time; provided,
however, for a reasonable period of time after the Closing Time, the parties
shall cooperate fully with each other in connection with any acts or actions
required to be taken by either party with respect to such Purchased Loans and
work together to ensure compliance by both parties with all applicable
requirements of each party with respect to such Purchased Loans.
(b)    Purchaser shall assume, and agrees to undertake and discharge, any and
all obligations of the holder and servicer of any Purchased Loans that are
mortgage loans, if any, after the Closing Time as such obligations may relate to
the escrow, maintenance of escrow and payments from escrow of moneys paid by or
on account of the applicable mortgagor. On or before the fifth (5th) Business
Day after the Closing Date, Seller shall remit by wire transfer of immediately
available funds to Purchaser any and all funds held in escrow that were
collected and received pursuant to a mortgage Purchased Loan for the payment of
taxes, assessments, hazard insurance premiums, primary mortgage insurance policy
premiums, if applicable, or comparable items prior to the Closing Time plus any
Accrued Interest.
2.6    Repurchase of Defective Purchased Loans.
(a)    For a period of three (3) months following the Closing Date, Seller shall
be obligated to repurchase for an amount equal to the Loan Value of the
Purchased Loan as of the end of the Cure Period (the “Repurchase Price”) any
Purchased Loan for which any representation or warranty made by Seller in
Section 4.15 of this Agreement has been breached in any material respect (a
“Defective Loan”). Upon discovery by Purchaser or Seller of a Defective Loan,
Purchaser or Seller, as applicable, shall provide prompt written notice of such
discovery to the other party (the “Notice”).
(b)    Seller shall have the right and option to cure a Defective Loan, which is
reasonably curable, provided that such a cure, reasonably satisfactory to
Purchaser, is completed within thirty (30) calendar days of receipt by Seller of
a Notice (“Cure Period”).
(c)    In the event Seller has not cured a Defective Loan in accordance with
Section 2.6(b), Seller shall repurchase the Defective Loan within fifteen (15)
calendar days of the expiration of the Cure Period.
(d)    Upon any repurchase of a Defective Loan hereunder, Purchaser shall
endorse over, reassign, deliver and transfer the same to Seller by delivery to
Seller of all the Loan Documents relating to the Defective Loan with appropriate
completed endorsements, which shall be without recourse, so as to vest Seller
with title to the reassigned Purchased Loan. Purchaser shall execute such other
documents to accomplish the foregoing intention as Seller may reasonably
request. Upon such delivery and assignment, Seller shall promptly pay to
Purchaser the Repurchase Price by wire transfer of immediately available funds.
2.7    Assumption of IRA Account Deposits.
(a)    With respect to Assumed Deposits in IRAs, Seller shall use commercially
reasonable efforts and shall cooperate with Purchaser in taking any action
reasonably necessary or appropriate to accomplish or accompany the appointment
of Purchaser (or an Affiliate of Purchaser designated by Purchaser) as successor
custodian or the delegation to Purchaser (or an Affiliate of Purchaser) of
Seller’s authority and responsibility as custodian of all such IRA deposits,
including, but not limited to, sending to the depositors thereof appropriate
notices, cooperating with Purchaser (or such Affiliate) in soliciting consents
from such depositors, executing assignments reasonably satisfactory to
Purchaser, and filing any appropriate applications with applicable regulatory
authorities. If any such delegation is made to Purchaser (or such Affiliate),
Purchaser (or such Affiliate) shall perform all of the duties so delegated and
comply with the terms of Seller’s agreement with the depositor of the IRA
deposits affected thereby.
(b)    If, notwithstanding the foregoing, as of the third (3rd) Business Day
prior to the Closing Date, Purchaser shall be unable to retain deposit
liabilities in respect of an IRA, the account holder has notified Seller or
Purchaser of the account holder’s objection to Purchaser acting as custodian or
trustee of such IRA or if Purchaser, in its sole discretion, has notified Seller
that such IRA shall be excluded from the Assumed Deposits, such deposit
liabilities shall be Excluded Deposits for purposes of this Agreement.
ARTICLE 3    
CLOSING PROCEDURES
3.1    Closing Date and Place; Notifications. The closing of the transactions
provided for herein (the “Closing”) shall be held at 10:00 a.m. Eastern Time at
the offices of Troutman Sanders, LLP, 600 Peachtree Street, Suite 5200, Atlanta,
Georgia 30308, or at another place agreed to by the parties, on the later of (i)
March 11, 2016, and (ii) the first Friday that is a Business Day after the date
on which the last condition precedent in Article 8 is satisfied or waived, or
such other time and date mutually agreed to in writing by the parties (the
“Closing Date”). Notwithstanding the foregoing, the parties expressly agree that
the Closing may take place by the electronic, facsimile, and/or overnight
courier exchange of executed documents.
3.2    Procedure at the Closing; Adjustments.
(a)    No later than two Business Days prior to the Closing Date, Seller shall
deliver to Purchaser the Preliminary Closing Statement prepared in the format
set forth on Schedule 1.6 and based on figures as of the end of the third (3rd)
Business Day immediately preceding the Closing Date.
(b)    At the Closing, the parties shall deliver the documents referred to in
Section 8.1(e), Section 8.2(d) and Section 8.3. The sales, purchases, transfers,
assumptions, leases and other acts made or taken at the Closing will be made or
taken to be effective as of the Closing Time although the Settlement Payment may
be paid at any time on the Closing Date. Seller shall be responsible for the
Branches and the operation thereof until the Closing Time. The Closing Time
shall be the relevant cutoff time for purposes of the proration described in
Section 2.3, and any amounts to be paid in accordance with Section 2.3 shall be
paid contemporaneously with the Final Settlement Payment on the Adjustment Date.
(c)    Seller shall pay to Purchaser (or Purchaser shall pay to Seller) via wire
transfer of immediately available funds before 2:00 p.m. Eastern Time on the
Closing Date to an account specified by the receiving party by the calendar day
immediately prior to the Closing Date an amount calculated based on the
Preliminary Closing Statement (the “Settlement Payment”) equal to the excess of
(i) the Liabilities, over (ii) the Purchase Price. If the Settlement Payment is
an amount greater than zero, Seller shall pay to Purchaser an amount equal to
the Settlement Payment. If the Settlement Payment is an amount less than zero,
Purchaser shall pay to Seller an amount equal to the absolute value of such
negative Settlement Payment.
(d)    Within thirty (30) calendar days after the Closing, Purchaser shall
determine the actual Liabilities and Purchase Price as of the Closing Time and
deliver to Seller the Final Closing Statement. The Final Closing Statement shall
become final and binding on Purchaser and Seller on the earlier of (i) the date
it is approved by Purchaser by written notice to Seller or (ii) at 5:00 p.m.
Eastern Time on the tenth (10th) Business Day after it is delivered by Purchaser
to Seller unless, within such ten (10) Business Day period, Seller gives written
notice to Purchaser of its actual or potential disagreement with respect to any
item included in such Final Closing Statement. Seller and Purchaser shall use
their commercially reasonable efforts to resolve any disagreement during the ten
(10) Business Day period following receipt by Purchaser of such notice. If the
disagreement is not resolved during such ten (10) Business Day period, the
dispute shall be referred to a Dispute Resolver, and such Final Closing
Statement shall be modified, if required, by the Dispute Resolver and thereupon
such Final Closing Statement shall become final and binding. Purchaser and
Seller shall share equally the cost of any Dispute Resolver. The “Final
Settlement Payment” shall equal the excess of (i) the Liabilities, over (ii) the
Purchase Price, all as finally determined pursuant to this Section 3.2(d) and
reflected on the Final Closing Statement. Interest at the Federal Funds Rate
from the Closing Date to, but excluding, the Adjustment Date shall be included
in the Final Settlement Payment.
(e)    Within five (5) Business Days after the Final Closing Statement becomes
final and binding pursuant to subsection (d) of this Section (the “Adjustment
Date”):
(i)    if the Final Settlement Payment exceeds the Settlement Payment, Seller
shall pay Purchaser the amount of such excess;
(ii)    if the Final Settlement Payment is less than the Settlement Payment,
Purchaser shall pay Seller the amount of such deficiency; and
(iii)    if the Final Settlement Payment equals the Settlement Payment, then no
further payment shall be made.
(f)    All payments to be made hereunder by one party to the other shall be made
by wire transfer of immediately available funds before 2:00 p.m. Eastern Time on
the Adjustment Date to an account specified by the receiving party by the
calendar day immediately prior to the Adjustment Date.
(g)    If any instrument of transfer contemplated herein shall be delivered or
recorded in any public record before the Closing Time and thereafter the Closing
is not completed, then at the request of the transferring party, the other party
will deliver (or execute and deliver) such instruments and take such other
action as such transferring party shall reasonably request to revoke such
purported transfer.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Purchaser as follows:
4.1    Corporate Organization and Authority. Seller is a national bank duly
organized, validly existing and in good standing under the laws of the United
States and has the requisite power and authority to conduct the business now
being conducted at the Branches, to accept and maintain the Assumed Deposits and
to own the Assets. Seller’s Deposits maintained at the Branches are insured by
the FDIC, subject to applicable FDIC coverage limitations. Seller has the
requisite corporate power and authority and has taken all corporate action
necessary in order to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement is a valid and binding
agreement of Seller enforceable against Seller in accordance with its terms
subject, as to enforcement, to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles (the
“Enforceability Exceptions”).
4.2    No Conflict; Licenses and Permits. The execution, delivery and
performance of this Agreement by Seller does not, and will not, (a) violate any
provision of its charter or bylaws or (b) subject to the receipt of the
Regulatory Approvals, violate or constitute a breach or contravention of, or
default under, (i) any Law to which Seller is subject or (ii) any agreement or
instrument of Seller, or by which Seller is otherwise bound, or to which any of
the Assets, Assumed Deposits, or Assumed Contracts (except for any required
consents under Assumed Contracts in respect of the transactions herein
contemplated) or the Branches are subject, which violation, breach,
contravention or default could reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect. Seller has all material licenses,
franchises, permits, certificates of public convenience, orders and other
authorizations of all foreign, federal, state and local governments and
governmental authorities necessary for the lawful conduct of its business at the
Branches as now conducted and all such licenses, franchises, permits,
certificates of public convenience, orders and other authorizations are valid
and in good standing and are not subject to any suspension, modification or
revocation or proceedings related thereto.
4.3    Approvals and Consents. Except as required to obtain the Regulatory
Approvals, no notices, reports or other filings are required to be made by
Seller with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by Seller from, any governmental or
regulatory authorities in connection with the execution and delivery of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby.
4.4    Title to Assets. Seller has good and marketable fee title to the Assets,
free and clear of all Encumbrances.
4.5    Condemnation Proceedings. Seller has not received any notice (written or
oral) of any condemnation, inverse condemnation, taking, or eminent domain
proceedings with respect to or affecting the Real Property or negotiations for
the purchase of the Real Property in lieu of condemnation, and no such
condemnation, inverse condemnation, taking, or eminent domain proceedings or
negotiations have been commenced or, to Seller’s knowledge, threatened in
connection with the Branches.
4.6    Assumed Contracts. Each Assumed Contract is in full force and effect and
constitutes a valid and binding obligation of Seller, and there does not exist,
with respect to Seller’s obligations thereunder, any default, or event or
condition which constitutes, or after notice or passage of time or both would
constitute, a default on the part of Seller under any Assumed Contract. To the
knowledge of Seller, each Assumed Contract constitutes the valid and binding
obligation of each party other than Seller thereto, and there does not exist,
with respect to any such other party’s obligations thereunder, any default, or
event or condition which constitutes, or after notice or passage of time or both
would constitute, a default on the part of any such other party under any
Assumed Contract. Each lease relating to Furniture and Fixtures used in a Branch
is current and all rents, expenses and charges payable by Seller have been paid
or accrued in accordance with the terms thereof.
4.7    Fiduciary Obligations. Other than in respect of IRAs, Seller has no trust
or fiduciary relationship or obligations in respect of any of the Assumed
Deposits or in respect of any other Assets or Liabilities.
4.8    Employees. Seller has complied in all material respects with all
applicable Laws (including, without limitation, the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)), rules and regulations relating to
the employment of labor or the provision of compensation or benefits thereto,
including without limitation those relating to wages, withholdings, hours,
unfair labor practices, employment discrimination and payment of social security
and similar taxes with respect to employees at the Branches. There are no
employment contracts or similar agreements between Seller and any of the Branch
Employees.
4.9    Proceedings. There is no claim, action, suit, proceeding or investigation
pending or, to Seller’s knowledge, threatened against Seller in, before, or by
any court or governmental agency or authority related to the Assets, the
Liabilities or the Branches or that could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.
4.10    Regulatory Matters. There are no pending, or, to the knowledge of
Seller, threatened, disputes or controversies between Seller and any federal,
state or local governmental authority (i) with respect to the Branches,
including the operations thereof, or (ii) that could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect. Seller is
unaware of any reason why the Regulatory Approvals and, to the extent necessary
to consummate the transaction described herein, any other approvals,
authorization or filings, registrations and notices cannot be obtained.
4.11    Compliance with Laws. The business of Seller at the Branches has been
conducted in compliance with applicable Laws, except for any failure or failures
to comply that could not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect. The Real Property is in full
compliance with all applicable building and zoning laws and regulations.
4.12    Absence of Certain Changes, Etc. Except in connection with the
transaction contemplated hereby, since September 30, 2015, Seller’s business at
the Branches has been conducted only in, and there has not been any material
transaction other than according to, the ordinary and usual course of such
business and there has not been any material adverse change, individually or in
the aggregate, in the condition (financial or otherwise), properties, business,
results of operations, or prospects of the Branches, or any development or
combination of developments (other than those related to general economic
conditions or conditions generally affecting the industry and/or areas in which
the Branches operate) which, individually or in the aggregate, is reasonably
likely to result in any such change.
4.13    Books and Records. The books, accounts and records of the Branches have
been maintained in accordance with safe and sound banking practices and in a
manner consistent with past practice, which, as they relate to financial
accounting, is in accordance with GAAP.
4.14    Tax Representations.
(a)    With respect to the Assumed Deposits, Seller is in material compliance
with the Law and IRS regulations relative to (i) obtaining from depositors of
the Assumed Deposits executed IRS Forms W‑8 and W‑9 and (ii) the reporting of
interest. With respect to all interest bearing accounts transferred or assigned
to Purchaser, the Records transferred to Purchaser contain or will contain all
information and documents necessary for Purchaser to comply with all information
reporting and Tax withholding requirements under applicable Law.
(b)    All Taxes owed with respect to the Assets or Liabilities or the Branches
have been paid by Seller when due whether or not shown on the Tax Returns of
Seller.  There are no claims, assessments, levies, administrative proceedings or
suits pending, or to Seller’s knowledge, threatened by any taxing authority with
respect to the Assets or Liabilities or the Branches, and no audit or
investigation of any Tax Return of Seller with respect to the Assets or
Liabilities or the Branches is currently underway, or to Seller’s knowledge,
threatened. There are no Encumbrances for Taxes allocated to or imposed on
Seller on any of the Assets and to the knowledge of Sellers there is no basis
for the assertion of any such Encumbrances, other than normal and recurring
sales and use taxes on assets being sold.
(c)    No tax is required to be withheld by Purchaser from the Purchase Price,
Settlement Payment, or Final Settlement Payment as a result of the transfers
contemplated by this Agreement pursuant to the Code or any other provision of
federal, state or local Tax law.
4.15    Purchased Loans. With respect to each Purchased Loan:
(a)    such Purchased Loan was solicited, originated and has been serviced,
maintained, and administered in material compliance with all applicable
requirements of applicable Law, and there was no fraud on the part of Seller,
any of its employees or agents or, to Seller’s knowledge, any other person, with
respect to the origination of any Purchased Loan;
(b)    each Loan Document evidencing or relating to such Purchased Loan and any
related security instrument (including, without limitation, any guaranty or
similar instrument) constitutes a valid and legally binding obligation of each
borrower, other obligor, guarantor, or other party thereunder enforceable in
accordance with its terms, subject to the Enforceability Exceptions;
(c)    the collateral for each secured Purchased Loan is (i) the collateral
described in the related Loan Documents, and (ii) subject to a valid,
enforceable and perfected lien with the priority reflected in the Loan
Documents;
(d)    such Purchased Loan was made in accordance with Seller’s standard
underwriting and documentation guidelines as in effect at the time of its
origination and has been serviced and administered substantially in accordance
with the Loan Documents and Seller’s standard loan servicing procedures as in
effect from time to time;
(e)    except as set forth on Schedule 1.7, Seller is and at Closing will be the
sole owner of each Purchased Loan, free and clear of any Encumbrance, and such
Purchased Loan was made or acquired by Seller in the ordinary course of
business;
(f)    such Purchased Loan is not presently serviced by third parties, and there
is no obligation, agreement or understanding whatsoever that could result in
such Purchased Loan becoming subject to any such third party servicing;
(g)    there has been no modification or amendment to or waiver of the terms of
the applicable Loan Documents except as reflected in writing in the loan file
for such Purchased Loan, and Seller has not taken or failed to take any action
that would entitle any borrower, other obligor or guarantor under such Purchased
Loan to assert successfully any claim against Seller or Purchaser (including
without limitation any right not to repay any such obligation or any part
thereof);
(h)    no borrower, other obligor or guarantor has been released from liability
on the Purchased Loan except as set forth in the Loan Documents;
(i)    there is no pending or, to Seller’s knowledge, threatened litigation or
claims which may affect the title or interest of Seller or any borrower, other
obligor or guarantor in and to such Purchased Loan, and there are no pending or,
to Seller’s knowledge, threatened foreclosures, total or partial condemnation or
repossession proceedings or insurance claims with respect to such Purchased
Loan;
(j)    no approval, consent, authorization or action of any borrower, other
obligor or guarantor, or any other third party, is required in connection with
the transfer of such Purchased Loan;
(k)    Seller has taken no action, and has not failed to take any action, which
action or failure to act would result in a valid claim or valid defense
(including the defense of usury) to the enforcement of such Purchased Loan or a
valid right of setoff or rescission, and no claim or defense (including the
defense of usury) to the enforcement of such Purchased Loan or a valid right of
setoff or rescission has been asserted with respect to such Purchased Loan;
(l)    to Seller’s knowledge, and except with respect to the criticized and
classified loans included in the Purchased Loans, as of the date of this
Agreement, there are no facts, circumstances or conditions with respect to such
Purchased Loan, the collateral therefor or the credit standing of any borrower,
other obligor or guarantor that could reasonably be expected to cause such
Purchased Loan to become delinquent or adversely affect the collectability, the
value or the marketability of such Purchased Loan or the remedies available
against the collateral therefor in the event of any default; and
(m)    the information and descriptions concerning the Purchased Loan contained
in any previously provided due diligence materials are true and correct.
4.16    Assumed Deposits. None of the Assumed Deposits are: (i) deposits
securing loans or other extensions of credit by Seller that are not Purchased
Loans; (ii) other than IRA deposits, deposits held in accounts for which Seller
acts as fiduciary; (iii) deposits subject to legal process; (iv) deposits which
are treated as abandoned property under applicable Law related to abandoned
property; (v) deposits held in the name of Seller or any of its affiliated
entities as depositor; (vi) deposits represented by official checks, travelers
checks, money orders, or certified checks of Seller; or (vii) accounts
designated as “closed” on the books and records of Seller. With regard to the
Assumed Deposits identified on Schedule 4.16 (the “Specified Deposits”), as of
the date of this Agreement, and subject to any written notice of which Seller
advises Purchaser in accordance with Section 6.23, the Seller has not received
written notice (y) that any depositor of the Specified Deposits intends to move
or withdraw, or is contemplating moving or withdrawing, any of the Specified
Deposits from the Branches or (z) that any of the Specified Deposits will be put
out to bid by any depositor thereof during the twenty-four month period
beginning on the date of this Agreement and ending on the second anniversary of
the date of this Agreement.
4.17    Brokers’ Fees. Other than fees payable to Banks Street Partners, LLC
(which Seller agrees to pay), Seller has not employed any broker or finder or
incurred any liability for any brokerage fees, commissions or finders’ fees in
connection with the transactions contemplated by this Agreement.
4.18    Insurance.  Seller maintains in full force and effect insurance on the
Assets, which in respect of amounts, premiums, types, and risks and losses
insured against constitutes customary and adequate coverage against risks and
losses customarily insured against by commercial banks comparable in size and
operations to Seller.
4.19    Environmental Matters.
(a)    There is no suit, claim, action, demand, executive or administrative
order, directive, investigation, or proceeding pending or, to the knowledge of
Seller, threatened (i) for alleged noncompliance (including by any predecessor)
with or liability under any Environmental Law as relates to the Real Property or
(ii) relating to the presence of, or release into the environment of, any
Hazardous Material at, on, or in the Real Property. Neither Seller nor any of
its Affiliates has received or has knowledge of any notice, demand letter,
executive or administrative order, directive, or request for information from
any governmental or regulatory agency or authority or other third party
indicating that there may be a violation of, or that Seller or any of its
Affiliates may have any liability under, any Environmental Law as relates to the
Real Property.
(b)    There are no aboveground or underground storage tanks at or on any of the
Real Property. Neither Seller nor any of its Affiliates, nor to the knowledge of
Seller any other person, has closed or removed any aboveground or underground
storage tank on or from any of the Real Property.
(c)    There has been no contamination by or release of Hazardous Materials in,
on, under, or affecting any of the Real Property, except for releases of
Hazardous Materials, individually or in the aggregate, in quantities below the
level at which they were regulated under any Environmental Law in effect at the
time of such release(s).
4.20    No Other Representations or Warranties. Except for the representations
and warranties expressly contained in this Agreement, none of Seller, any
Affiliate of Seller or any other person has made or makes any other express or
implied representation or warranty, either written or oral, on behalf of Seller.
ARTICLE 5    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants as follows:
5.1    Corporate Organization and Authority. Purchaser is a bank duly organized,
validly existing and in good standing under the laws of the State of Tennessee
and has the requisite corporate power and authority and has taken all corporate
action necessary in order to execute and deliver this Agreement, to consummate
the transactions contemplated hereby and to own the Assets and to operate the
Branches. This Agreement is a valid and binding agreement of Purchaser
enforceable against Purchaser in accordance with its terms subject, as to
enforcement, to the Enforceability Exceptions.
5.2    No Conflict. The execution, delivery and performance of this Agreement by
Purchaser does not, and will not, violate any provision of its charter or bylaws
or, subject to the receipt of the Regulatory Approvals, violate or constitute a
breach or contravention of, or default under, any Law to which Purchaser is
subject, which violation, breach, contravention or default could reasonably be
expected to have a material adverse effect on Purchaser.
5.3    Approvals and Consents. Except as required to obtain the Regulatory
Approvals, no notices, reports or other filings are required to be made by
Purchaser with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by Purchaser from, any governmental or
regulatory authorities in connection with the execution and delivery of this
Agreement by Purchaser and the consummation by Purchaser of the transactions
contemplated hereby.
5.4    Proceedings. There is no action, suit, proceeding or investigation
pending or, to Purchaser's knowledge, threatened against Purchaser in, before,
or by any court or governmental agency or authority that could reasonably be
expected to have a material adverse effect on Purchaser.
5.5    Regulatory Matters. There are no pending, or, to the knowledge of
Purchaser, threatened, disputes or controversies between Purchaser and any
federal, state or local governmental authority that could reasonably be expected
to have a material adverse effect on Purchaser. Purchaser is deemed to be in
satisfactory compliance with the Community Reinvestment Act and its implementing
regulations and Purchaser has not been advised in writing of any material
supervisory concerns regarding its satisfactory compliance with the Community
Reinvestment Act. Purchaser is in compliance with all applicable capital
standards as of the date hereof, and is unaware of any reason why the Regulatory
Approvals and, to the extent necessary to consummate the transaction described
herein, any other approvals, authorizations or filings, registrations and
notices cannot be obtained.
5.6    Financial Condition. Since the date of Purchaser’s most recent
Consolidated Report of Condition and Income as submitted to its primary federal
regulatory authority, there has not occurred any material adverse effect on (i)
the business, operations, or financial condition of Purchaser, or (ii) the
ability of Purchaser to timely consummate the transactions contemplated hereby
or to perform its agreements or covenants hereunder. Subject to the
establishment and funding of the holding company credit facility contemplated by
the commitment letter issued to Purchaser and included as Schedule 5.6, the
financial condition of Purchaser is sufficient to enable Purchaser to consummate
the transactions contemplated hereby without condition or contingency.
5.7    Brokers’ Fees. Other than fees payable to Olsen Palmer LLC (which
Purchaser agrees to pay), Purchaser has not employed any broker or finder or
incurred any liability for any brokerage fees, commissions or finders’ fees in
connection with the transactions contemplated by this Agreement.
5.8    No Other Representations or Warranties. Except for the representations
and warranties expressly contained in this Agreement, none of Purchaser, any
Affiliate of Purchaser or any other person has made or makes any other express
or implied representation or warranty, either written or oral, on behalf of
Purchaser.
ARTICLE 6    
COVENANTS OF THE PARTIES
6.1    Activity in the Ordinary Course.
(c)    From the date hereof to and including the Closing Date, Seller shall
conduct the business of the Branches in the ordinary and usual course consistent
with past practices and standards, and Seller shall not, without the prior
written consent of Purchaser:
(iv)    Offer interest rates or terms on any category of Deposits which are not
determined in a manner consistent with past practice and procedure;
(v)    Commence any new interest rate promotions with respect to any category of
Deposits without providing ten (10) calendar days’ prior written notice thereof
to Purchaser;
(vi)    Except as expressly contemplated herein, transfer to or from the
Branches to or from any of Seller’s other operations or branches any Assets or
Assumed Deposits;
(vii)    Except in the ordinary course of business, sell, transfer, assign,
encumber or otherwise dispose of or enter into any contract, agreement or
understanding to sell, transfer, assign, encumber or otherwise dispose of any
Asset;
(viii)    Make or agree to make any material Improvements to the Branches or the
Real Property;
(ix)    Terminate or amend any terms of the Real Property Leases or Assumed
Contracts;
(x)    Terminate the operations of any of the Branches or file any application
to relocate or close any of the Branches;
(xi)    Enter into any commitment, agreement, understanding or other
arrangements to transfer, assign, encumber or otherwise dispose of the Branches,
except in a manner consistent with Seller’s obligations under this Agreement;
(xii)    Fail to use commercially reasonable efforts (which shall not include
any stay or retention bonuses) to preserve and retain the customers and
depositors of and employees at the Branches;
(xiii)    Take any action, or fail to take any action, which action or failure
to act could reasonably be expected to lead to or result in a Material Adverse
Effect;
(xiv)    Change the fees charged for any existing Deposit accounts or other
banking services at the Branches in any material respect, except in the ordinary
course of business and consistent with past practices and competitive
conditions;
(xv)    Fail to perform in all material respects all of its obligations under
the Assumed Contracts; or 
(xvi)    Hire any new employees of any of the Branches (except to the extent
reasonably necessary to conduct the businesses of the Branches in the ordinary
and usual course) or transfer any employee employed at one of the Branches to
any other branch of Seller, nor will Seller permit any employee of one of the
Branches to post for positions outside such Branch, nor will Seller grant any
increase in the salary or wages of any of the employees of the Branches or enter
into any employment, bonus, severance or similar agreement, plan, or arrangement
with any employees of the Branches; provided that Seller may grant normal
increases in the salary or wages of any of the employees of the Branches at
times and in amounts consistent with Seller’s past practices (but in no event
shall the aggregate of such increases exceed, on an aggregate basis, the annual
change in the United States Bureau of Labor Statistics’ Consumer Price Index).
(d)    Seller shall not, without the prior written consent of Purchaser, modify
or waive the terms of any Purchased Loan, or take or fail to take any action
that would entitle any borrower, other obligor or guarantor under any Purchased
Loan to assert successfully any claim against Seller or Purchaser (including
without limitation any right not to repay any such obligation or any part
thereof); provided, however, that the foregoing shall not prohibit customary
short-term extensions (not to exceed ninety (90) days) of Purchased Loan
maturing before the Closing Time.
(e)    On or prior to the Closing Date, Seller shall pay in full all production,
incentive, performance or other bonuses to employees of the Branches that have
been earned through the Closing Date or that are otherwise owed.
6.2    Access and Confidentiality.
(e)    Between the date of this Agreement and the Closing Date, Seller shall
afford to Purchaser and its officers, employees, agents and representatives full
access to the properties, books, records, contracts, documents, files (including
Records and Loan Documents) and other information of or relating to the
Branches, the Assets and the Liabilities upon reasonable advance notice during
normal business hours; provided, however, that any inspection shall be conducted
in a manner that does not unreasonably interfere with Seller’s normal business
operations or its relations with its customers. Seller shall cause its personnel
to be reasonably available during normal business hours, to an extent not
unreasonably disruptive of ongoing operations, to provide information and
assistance in connection with Purchaser’s investigation of matters relating to
the Branches, the Assets and the Liabilities and to familiarize Purchaser with
basic policies and operational procedures of Seller relating to the Branches.
Seller shall furnish Purchaser with such additional financial and operating data
and other information about its business operations at the Branches as may be
reasonably necessary for the orderly transfer of the business operations of the
Branches. Seller shall allow Purchaser access to the Branches during normal
business hours upon execution of the Agreement for the purposes of inspecting
and installing communication equipment and cabling, at Purchaser’s sole expense.
In the event that the transactions contemplated by this Agreement are not
consummated for any reason, Purchaser shall be responsible, at its sole expense,
for the removal of any signage, equipment or cabling installed pursuant to this
Section 6.2(a) and for the repair of any damage done by such installation or
removal.
(f)    Subject to Section 11.4 hereof, each party to this Agreement shall hold,
and shall cause its respective Affiliates and its Affiliates’ directors,
officers, employees, agents, consultants and advisors to hold, in strict
confidence (unless disclosure to a bank regulatory authority is necessary in
connection with any Regulatory Approval or unless compelled to disclose by
judicial or administrative process) all discussions and information related to
the Branches (or, if required under a contract with a third party, concerning
such third party) and, with respect to Purchaser, all non‑public personal
information of any consumer or customer of Seller, records, books, contracts,
instruments, computer data, system requirements and other data and information
(collectively, “Confidential Information”) furnished to it by Seller or Seller’s
representatives pursuant to this Agreement (except to the extent that such
Confidential Information can be shown to have been (i) previously known by such
party on a non‑confidential basis; (ii) in the public domain through no fault of
such party; or (iii) later lawfully acquired from other sources by the party to
which it was furnished and such other source is not, to the knowledge of the
party for which the Confidential Information was furnished, subject to a
confidentiality restriction with regard to such Confidential Information), and
neither party shall release or disclose such Confidential Information to any
other person, except, upon the same conditions of confidentiality, its auditors,
attorneys, financial advisors, bankers, other consultants and advisors and, to
the extent permitted above, bank regulatory authorities.
(g)    This Section 6.2 shall not prohibit disclosure of Confidential
Information required by applicable Law to be disclosed, but such additional
disclosure shall be limited to that actually required by Law, and the party
making disclosure shall give the other party as much notice as is practicable of
such disclosure obligation (except where prohibited by applicable Law) so that
the other party may seek a protective order or other similar or appropriate
relief, and also shall undertake in good faith to have the Confidential
Information disclosed treated confidentially by the party to whom the disclosure
is made.
(h)    Notwithstanding any other express or implied agreement, arrangement or
understanding to the contrary, Purchaser and Seller may disclose to any
applicable taxing authorities any fact that may be relevant to understanding the
tax treatment and the tax structure of this Agreement.
(i)    No investigation by Purchaser or its representatives pursuant to this
Section 6.2 shall affect or be deemed to modify any of the representations,
warranties, covenants, or agreements of the parties set forth in this Agreement.
6.3    Regulatory Approvals. As soon as practicable after the date of this
Agreement, and in no event later than ten (10) Business Days after the date of
this Agreement, Purchaser shall prepare and file any applications to federal or
state regulatory authorities for approvals necessary, including all Regulatory
Approvals, to consummate the transactions contemplated by this Agreement. Seller
shall cooperate promptly with Purchaser in connection with Purchaser’s
applications, and will prepare and file any such applications required by
regulatory authorities to be filed by Seller. Purchaser shall use its
commercially reasonable efforts to obtain each such approval as promptly as
practicable, and Purchaser and Seller will cooperate in connection therewith and
provide the other with copies of any applications relating thereto prior to
filing, other than materials filed in connection therewith under a claim of
confidentiality.
6.4    ATMs; Assumed Contracts.
(a)    Seller has made available to Purchaser a conformed copy of all potential
Assumed Contracts in each case as amended through the date of this Agreement. If
ATMs are not to be included as Assumed Furniture and Fixtures, Purchaser, at its
option, may convert/install ATMs up to ten (10) days prior to the Closing Date,
and Purchaser and Seller agree to cooperate and to work together and develop a
conversion schedule. In the event that the transactions contemplated by this
Agreement are not consummated for any reason, Purchaser shall be responsible, at
its sole expense, for the removal of any equipment or cabling installed pursuant
to this Section 6.4(a) and for the repair of any damage done by such
installation or removal.
(b)    Seller shall use its commercially reasonable efforts, and Purchaser shall
cooperate to, obtain from any parties to any Assumed Contracts any required
consents to the assignment of the Assumed Contracts to Purchaser, under the
existing terms and conditions contained in the Assumed Contracts, on the Closing
Date; provided, however, that Seller shall not obtain any consent that imposes a
condition, commitment or requirement that would, after consultation with
Purchaser and in Purchaser’s reasonable judgment, adversely affect the
operations of the Branches. Unless otherwise agreed by Purchaser and Seller, any
such Assumed Contract for which consent has not been obtained as of the Closing
Date shall not be an Assumed Contract and Seller shall have no obligation to
continue attempting to obtain such consent.
6.5    Transitional Matters.
(a)    On the Closing Date, Seller shall provide Purchaser all Delivery Records
associated with the Deposits in its possession at each Branch. Immediately
following the Closing Date, Seller shall provide to Purchaser, at Purchaser’s
sole expense and at a location designated by Purchaser, all Loan Documents. Upon
Closing, Seller shall provide Purchaser all the data which is reasonably
necessary for the conversion of the Assumed Deposits to Purchaser’s data
processing system; provided, however, that Seller and Purchaser each shall pay
for their own expenses incurred in the conversion. Seller shall complete an
assignment and allonge for each Purchased Loan or a global instrument of
assignment in form and substance reasonably acceptable to Purchaser and deliver
the assignments and allonges or global instrument at Closing. Thereafter, Seller
will honor in a timely manner any further reasonable requests by Purchaser
relative to additional endorsements, assignments or similar matters with respect
to the Loan Documents for Purchased Loans; provided, however, with respect to
specific Loan Documents, Seller may require additional time to effectively
transfer title thereto and Purchaser shall not hold Seller liable for any
reasonable delays in the delivery of such Loan Documents.
(b)    Seller and Purchaser shall cooperate with each other and shall use their
commercially reasonable efforts to cause the timely transfer of information
concerning the Assumed Deposits and the Purchased Loans which is maintained on
Seller’s data processing systems. Within ten (10) calendar days after the date
of this Agreement, Seller and Purchaser shall each designate appropriate and
qualified personnel to be responsible for this cooperation of the parties in
such transfer of information, and such personnel shall meet to discuss products,
data mapping and the delivery of Delivery Records to Purchaser. Within
forty-five (45) calendar days after the date of this Agreement, Seller and
Purchaser shall execute a written, mutually acceptable Transition Services
Agreement with respect to post-closing trailing transaction settlement
procedures and specifications. If the parties agree to the electronic delivery
of such materials, Purchaser may require up to two sets of electronic data
files, corresponding layouts, and applicable balancing reports, with respect to
the Assumed Deposits and Purchased Loans. One set, whether electronic or not,
shall be the live conversion set and be created after processing on the night of
the Closing Date and be delivered to Purchaser no later than noon Eastern Time
on the day following the Closing Date. Any other set must only be provided by
Seller to Purchaser following at least ten (10) Business Days prior notice.
(c)    In connection with its processing on the night of the Closing, Seller
will produce and mail to the customers of the Branches statements dated the
Business Day immediately following the Closing Date on any Assumed Deposit or
Purchased Loan account normally receiving a statement.
(d)    Anything herein to the contrary notwithstanding, neither Purchaser nor
Seller shall object to the use by depositors of the Assumed Deposits of checks
and similar instruments issued to or ordered by such depositors on or prior to
the Closing Date, which instruments may bear Seller’s name, or any logo,
trademark, service mark, trade name or other proprietary mark of Seller, for a
period of up to sixty (60) calendar days after the Closing Date. Seller and
Purchaser will, prior to Closing, agree on a mutually acceptable method to
notify customers who use, and to transfer funds and authorization relating to,
direct deposit and direct debit arrangements related to the Assumed Deposits.
(e)    Purchaser, at its option, may maintain existing account numbers issued to
depositors of all Assumed Deposits and Purchaser agrees to furnish such
depositors with checks, withdrawal order forms and ATM access/debit cards.
6.6    Customer Notices. Prior to Closing, Seller and Purchaser will work
together in good faith to: (i) notify the customers of the Branches of the
transactions contemplated hereby and (ii) provide all notices to such customers
and other persons that Seller or Purchaser, as the case may be, is required to
give by any regulatory authority having jurisdiction or under applicable Law,
including but not limited to any notice required by the Real Estate Settlement
Procedures Act of 1974, as amended, or the terms of any agreement between Seller
and any customer in connection with the transactions contemplated hereby. Any
such notice or communication may only be sent after the other party has had a
reasonable opportunity to review and comment with respect to such notice or
communication. All costs and expenses of any such notice or communication sent
or published under this Agreement by Purchaser or Seller shall be the
responsibility of the party sending such notice or communication and all costs
and expenses of any joint notice or joint communication shall be shared equally
by Seller and Purchaser.
6.7    Maintenance of Records. Through the Closing Time, Seller will maintain
the Records in accordance with safe and sound banking practices and in a manner
consistent with past practice, which, with respect to financial accounting
matters, is understood by Seller to be generally in accordance with GAAP.
Purchaser may upon reasonable notice, at its own expense and during normal
business hours, make such copies of and excerpts from the Records as it may deem
desirable. All Records, whether held by Purchaser or Seller, shall be maintained
for such periods following the Closing as are required by Law, unless the
parties shall, applicable Law permitting, agree in writing to a different
period. From and after the Closing Date, each party to this Agreement agrees to
cooperate with the other party in responding to any reasonable request for
information regarding or contained in the Records. Purchaser shall make
available the Delivery Records, and Seller shall make available any retained
records, for inspection by the other party, as applicable, during normal
business hours of each, after reasonable prior notice, and each party may, at
its respective expense, have copies made of excerpts from the retained records
or the Delivery Records, as each may deem necessary. The requesting party shall
be responsible for any expenses relating to such request, including reasonable
research fees charged by the other party.
6.8    ATM/Debit Cards and Billpay. Seller will provide Purchaser with a list of
ATM access/debit cards issued by Seller to depositors of any Assumed Deposits
and customers of the Branches that are billpay participants and a data
processing record containing all addresses of such customers therefor, within a
reasonable period of time after the date of this Agreement and at intervals
thereafter prior to the Closing Date that are mutually agreed to by the parties
within thirty (30) calendar days after the date of this Agreement. At Closing,
Seller will provide Purchaser with a final list of such issued ATM access/debit
cards and customers of the Branches that are billpay participants. Seller shall
render ATM/debit cards and billpay for customers of the Branches inactive as of
the Closing Time. Purchaser shall issue ATM access/debit cards to depositors of
any Assumed Deposits prior to the Closing Date, which cards shall be effective
as of the Closing Time.
6.9    Training. Seller shall permit Purchaser to train employees of the
Branches before Closing with regard to Purchaser’s operations, policies and
procedures at Purchaser’s sole cost and expense. This training may, as mutually
agreed upon by Seller and Purchaser, take place at the Branches and may take
place during business hours; provided, however, that any training that occurs
shall be conducted in a manner not unreasonably disruptive to operations of the
Branches.
6.10    Collateral for Public Funds Deposits. Within thirty (30) calendar days
after the date of this Agreement, Seller shall provide Purchaser with a listing
of any pledge of collateral by Seller with respect to any Deposit proposed to be
an Assumed Deposit that constitutes public funds or otherwise requires
collateral. Purchaser shall use its commercially reasonable efforts to make
arrangements acceptable to the subject depositor prior to the Closing Date to
replace Seller’s collateral with collateral belonging to Purchaser. If such
Deposit cannot be collateralized in a manner acceptable to the deposit customer,
such Deposit shall be an Excluded Deposit for purposes of this Agreement.
6.11    Collateral Assignments and Filing. As requested by Purchaser, Seller
shall take all reasonable actions to assist Purchaser in obtaining the valid
perfection of a first priority lien or security interest in the collateral, if
any, securing each Purchased Loan in favor of Purchaser or its designated
assignee as secured party.
6.12    Credit Insurance. Seller shall remit all proceeds it receives after the
Closing Time on account of credit insurance on the Purchased Loans to Purchaser,
and Seller will use its commercially reasonable efforts to assign policies of
credit insurance associated with the Purchased Loans to Purchaser. Purchaser
will remit any insurance premiums paid to it in connection with the Purchased
Loans to the appropriate credit insurance company.
6.13    Insurance; Risk of Loss. Prior to the Closing Time, Seller shall (i)
maintain the Assets in customary repair, order, and condition, reasonable wear
and tear and damage by fire or other unavoidable casualty excepted; (ii)
maintain insurance on the Assets consistent with its historical practices and
all risk of loss shall be on Seller; and (iii) remain in compliance with any
obligations it has under the Assumed Contracts or otherwise relating to
maintenance of and insurance upon the Assets.
6.14    Settlement Operations after Closing.
(a)    Seller and Purchaser hereby agree that, except as provided below or
otherwise agreed in writing by the parties, for a period of sixty (60) calendar
days after the Closing Date:
(i)    Seller will transfer, convey, and assign to Purchaser on the date of
receipt all deposits received by Seller after the Closing for credit to any of
the Assumed Deposit accounts, and all payments received by Seller after the
Closing for application to or on account of any of the Assets.
(ii)    Seller shall notify Purchaser on the date of its receipt of the return
to it of any items deposited in, or cashed at, the Branches prior to the Closing
Date and shall expeditiously forward any such items to Purchaser. If Purchaser
cannot recover on such returned items after making a good faith effort to do so,
Seller shall reimburse Purchaser for such return items upon assignment of such
items by Purchaser to Seller.
(iii)    To the extent permitted by Law and the applicable Deposit contracts,
Seller shall honor all properly payable checks, drafts, withdrawal orders and
similar items drawn on Seller’s forms against Assumed Deposits which are
presented to Seller by mail or through clearing houses. Seller will make no
charge to Purchaser for forwarding such items, and will electronically transmit
such items on a daily basis, at mutually agreed upon intervals. If Purchaser
cannot receive an electronic transmission, Seller will make available daily to
Purchaser in an alternative method the items received from such clearing houses.
Provided that such items have been timely delivered to Purchaser by Seller,
Purchaser shall pay the items referred to in this Section 6.14(a)(iii). Seller
shall make supporting documentation available to Purchaser no later than 12:00
p.m. Eastern Time on the Business Day following the day they were received by
Seller. Purchaser shall promptly reimburse Seller on a daily basis for the
amount of all such checks and drafts paid by Seller.
(b)    After the Closing Date, Seller shall, with assistance from Purchaser,
notify all Automated Clearing House (“ACH”) originators of the transfers and
assumptions made pursuant to this Agreement. For a period of sixty (60) calendar
days after the Closing Date, Seller shall honor all ACH items related to
accounts assumed under this Agreement which are routed or presented to Seller.
Seller shall make no charge to Purchaser for honoring such items, and will
electronically transmit all such ACH data to Purchaser and generate appropriate
notice of change on a daily basis with first transmission from the immediately
preceding Business Day to Purchaser by a time mutually agreed to by the parties.
Seller and Purchaser shall make arrangements to provide for the daily settlement
with immediately available funds by Purchaser of any ACH items honored by
Seller, and Seller shall be held harmless and indemnified by Purchaser for
acting in accordance with this arrangement to accept ACH items. Seller agrees to
return ACH items as required and requested by Purchaser, provided Purchaser
furnishes in electronic or another agreed upon format the ACH items to be
returned and adheres to Seller’s cutoff time for processing such items. Seller
further agrees to settle any and all ATM transactions effected on or before the
Closing Time, but processed after the Closing Time, as soon as practicable.
Purchaser and Seller agree to remit the total net balance of such transactions
to Seller or Purchaser, as the case may be, on the same date the transactions
are settled. In instances where a depositor of a Deposit made an assertion of
error regarding an account constituting an Assumed Deposit pursuant to the
Electronic Funds Transfer Act and Federal Reserve Board Regulation E, and
Seller, prior to the Closing Time, recredited the disputed amount to the
relevant account during the conduct of the error investigation, Purchaser agrees
to comply with a written request from Seller to debit such account in a stated
amount and remit such amount to Seller, to the extent of the balance of funds
available in the accounts.
(c)    Seller shall provide Purchaser with a listing of each stop payment order,
including date, amount, payee, and check number (but not the orders themselves),
in effect as to an Assumed Deposit on the Closing Date. Purchaser shall honor
all stop payment orders relating to the Assumed Deposits initiated prior to the
Closing and reflected in the data made available by Seller to Purchaser on the
Closing Date. In the event that Purchaser shall make any payment in violation of
a stop payment order initiated prior to the Closing but not reflected in stop
payment documents and the data made available by Seller to Purchaser prior to
such payment, then Seller shall indemnify, hold harmless and defend Purchaser
from and against all claims, losses and liabilities, including reasonable
attorneys’ fees and expenses, arising out of any such payment. In the event that
Purchaser shall make any payment in violation of a stop payment order initiated
prior to the Closing that is reflected in stop payment documents and the data
made available by Seller to Purchaser prior to such payment, then Purchaser
shall indemnify, hold harmless and defend Seller from and against all claims,
losses and liabilities, including reasonable attorneys’ fees and expenses,
arising out of any such payment.
(d)    After the Closing Time, Purchaser hereby agrees to process any and all
“charge‑back items” received subsequent to the Closing Time but arising prior
thereto against Assumed Deposit accounts, as covered under applicable
charge-back regulations. “Charge‑back items” shall include, but shall not be
limited to, disputed items, purchases over limit, fraudulent use of a debit
card, late presentations of sales slips, unpresented credit on sales returns and
other adjustments as specified under the rules and regulations of MasterCard
and/or Visa. If Purchaser cannot recover on any such charge‑back items after
making a good faith effort to do so, Seller shall reimburse Purchaser for such
items upon assignment of such items by Purchaser to Seller. Purchaser’s good
faith effort to recover on any such items shall not require that Purchaser take
any legal action against any person.
(e)    With respect to Overdraft Accounts which continue to remain in a negative
balance at the close of business on the tenth (10th) day after the Closing Date
after exercise by Purchaser of any setoff rights of which Purchaser is aware,
Purchaser shall be entitled to reimbursement in immediately available funds from
Seller for the amount of any such negative balance of which Purchaser gives
Seller written notice within twenty (20) calendar days after the Closing Date.
Thereafter, Purchaser shall continue as Seller’s agent, for a period of sixty
(60) calendar days after the Closing Date, or such shorter period as Seller
shall request, to assert setoff rights and promptly forward the amount setoff to
Seller in immediately available funds. Purchaser shall immediately deliver to
Seller all Overdraft Accounts in Purchaser’s possession (if any) for which it
demands reimbursement and any payments or amounts received in respect thereof
from time to time, and Seller shall be vested with all rights, title and
interest in, to and in connection with such Overdraft Accounts which Purchaser
otherwise would have had, and Seller shall be entitled to enforce and collect
all rights, remedies, claims, and causes of action against all persons and
entities, including, without limitation, the drawer and depositor(s), which
Seller or Purchaser shall have or would have had in connection with the
Overdraft Accounts.
(f)    Prior to the Closing Date, Purchaser will open and maintain a demand
deposit account with Seller to be used for settlement activity following the
Closing Date. Purchaser and Seller agree that all amounts required to be
remitted by either such party to the other party hereto pursuant to this Section
6.14 shall be settled on a daily basis through such demand deposit account. Any
amounts to be paid by Seller to Purchaser shall be netted daily against any
amounts to be paid by Purchaser to Seller, such that only one amount,
representing the net amount due, shall be deposited in or debited against such
account on a daily basis by Seller. Purchaser will ensure that all debit
(negative) balances are funded on the day that such account will be overdrawn.
Seller shall provide Purchaser with a daily net settlement figure for all such
transactions from the immediately preceding Business Day by 2:00 p.m. Eastern
Time on each Business Day and the party obligated to remit any funds thereunder
shall do so by depositing immediately available funds by 4:00 p.m. Eastern Time
on such day or by any other method of payment agreed upon by the parties. Any
such settlement shall be provisional pending receipt or review by the parties of
the supporting documentation relating to such settlement.
6.15    Restrictive Covenants.
(a)    From the date hereof until twelve (12) months after the Closing Date (the
“Restricted Period”), Seller agrees that it and its Affiliates shall not solicit
any individual that is an employee of Purchaser who is employed in any Branch or
whose place of employment is within the traditional and primary market area of
the Branches; provided, however, that nothing in this Section 6.15(a) shall
restrict general recruiting advertisements not targeted specifically at
Purchaser’s employees.
(b)    During the Restricted Period, Seller agrees that it and its Affiliates
shall not target or solicit customers of the Branches whose Assumed Deposits or
Purchased Loans are being assumed or purchased by Purchaser; provided, however,
that nothing in this Section 6.15(b) shall restrict general mass mailings,
telemarketing calls, statement stuffers, advertisements or other similar
communications whether in print, on radio, television, the Internet, or by other
means that are directed to the general public. Seller also agrees that during
the Restricted Period it and its Affiliates shall not open a subsidiary, a
branch banking facility, loan or deposit production office or any other facility
used or to be used to provide any banking services within a distance of thirty
(30) miles of any Branch.
6.16    Real Property Matters.
(a)    Seller has made available to Purchaser, copies of all (i) title
information in possession of Seller, including, but not limited to, title
insurance policies, attorneys’ opinions on title, surveys, covenants, deeds,
notes and mortgages and easements, relating to the Real Property; and (ii)
reports, surveys, notices, correspondence or other information in Seller’s
possession, which relate to the environmental, health, or safety condition of
the Real Property or existing or potential violations of Environmental Laws.
(b)    At its option and expense, Purchaser may cause to be conducted during the
period beginning on the date hereof and ending on the forty-fifth (45th)
calendar day after the date of this Agreement (the “Due Diligence Period”) (i) a
physical survey, zoning compliance review, and structural inspection of the Real
Property and Improvements thereon (the “Property Examination”) and (ii) site
inspections, regulatory analyses, and Phase 1 environmental assessments of the
Real Property, together with such other studies and analyses as Purchaser shall
deem necessary or desirable (collectively, the “Environmental Survey”).
Purchaser agrees to indemnify and hold harmless Seller from damages resulting
from injuries to any person or property from any cause arising out of the
commission or omission of any act or acts related to such inspections by
Purchaser, except to the extent of Seller’s gross negligence or willful
misconduct.
(c)    At Seller’s expense, Seller shall obtain a commitment for owner’s title
insurance on standard ALTA 2006 form (collectively the “Title Commitments”) for
each location of Real Property. The Title Commitments shall be delivered by
Seller to Purchaser within ten (10) calendar days after the date of this
Agreement. The Title Commitments shall indicate that title to the Real Property
is owned by Seller, free and clear of all Encumbrances. At the Closing, the
title company shall issue an owner’s title policy for each location insuring
that Purchaser is vested with good and marketable fee simple title to the Real
Property. Purchaser may examine the Title Commitments during the Due Diligence
Period (the “Title Examination”). Seller shall pay the cost of the Title
Commitments and any title search fees. Seller shall pay the cost of the title
premium for each of the owner’s policies of title insurance, which shall be in
the applicable amount of the appraised value of the Real Property and
Improvements established under Section 2.1(b)(iii).
(d)    If in the course of the Title Examination, the Property Examination or
Environmental Survey Purchaser discovers a Material Defect (as defined in
Section 6.16(e) below) with respect to any Real Property, Purchaser shall give
prompt written notice thereof to Seller prior to or on the last day of the Due
Diligence Period describing the facts or conditions constituting the Material
Defect and the measures which Purchaser reasonably believes are necessary to
correct such Material Defect. If Purchaser provides Seller with written notice
of a Material Defect, Seller and Purchaser shall promptly discuss and seek to
reach agreement as to an acceptable cure or other resolution of the asserted
Material Defect, except that Seller shall be obligated to cure any objections
relating to the Title Examination that can be cured by the payment of money
only. If Seller elects to cure, then Seller shall proceed with such cure and
shall complete such cure by the Closing Date or such additional period as shall
be agreed upon by Seller and Purchaser. If Seller elects not to cure or is not
able to cure any Material Defect with respect to any Real Property by the
Closing Date and Purchaser and Seller are otherwise unable to agree on how the
Material Defect will be addressed in order to effect Closing on such Real
Property, then Purchaser shall have the option exercisable upon written notice
to Seller to (i) waive the Material Defect; or (ii) purchase the Assets (other
than such Real Property) and assume the Assumed Deposits but lease such Real
Property “as is” without any representation or warranty or any liability for
existing environmental damage, maintenance, taxes or insurance for a period of
up to twelve (12) months, on a month-by-month basis, at an annual rental rate
equal to 8% of the appraised value of such Real Property and with other
reasonable terms to be agreed upon by Seller and Purchaser; provided, however,
that in the event Seller is able to cure any such Material Defect during such
lease period, Purchaser shall purchase within ten (10) days after such cure such
Real Property from Seller for an amount equal to such Real Property’s appraised
value as set forth on Schedule 2.1 less the aggregate amount of rental payments
previously paid by Purchaser in accordance with this Section 6.16(d).
(e)    For purposes of this Agreement, a “Material Defect” shall include:
(i)    the existence of any facts or condition that constitutes a breach of
Seller’s representations and warranties contained in Section 4.4 and Section 4.5
or the existence of any Encumbrance that materially will adversely affect
Purchaser’s use of the Real Property or the value of the Real Property;
(ii)    the encroachment by an improvement on the Real Property onto other
property or onto any easement, a violation of any setback requirement, the
encroachment of an improvement on any other property onto the Real Property, or
the existence of a zoning restriction that will materially and adversely affect
Purchaser’s use of the Real Property or the value of the Real Property;
(iii)    the existence of any structural defect or state of disrepair in the
Improvements on any Real Property (including any equipment, fixtures or other
components related thereto) that would cost at least 10% of the portion of the
Purchase Price attributed thereto on Schedule 2.1 to repair; or
(iv)    the existence of facts or circumstances demonstrating that any action,
including the presence, discharge, disposal, release, or emission by any person
of any Hazardous Material detected in, on or under the Real Property in an
amount or a concentration that violates any applicable Environmental Law, has
been taken or not taken or a condition or event likely has occurred or exists,
with respect to the Real Property, which constitutes or would constitute a
material violation of any Environmental Law as to which Purchaser believes that
Purchaser could become responsible or liable for assessment, removal,
remediation, monetary damages, or civil, criminal or administrative penalties or
other corrective action or that Purchaser believes will adversely affect its use
of the Real Property or the value or marketability of the Real Property.
(f)    Possession of the Real Property shall be transferred to Purchaser at the
Closing.
6.17    Telephone Numbers. Except for toll-free numbers and call center numbers,
Seller shall take all steps reasonably necessary to enable Purchaser, after the
Closing, to continue to use the telephone numbers used at the Branches on the
date of this Agreement.
6.18    Leased Real Property Matters. Each Real Property Lease is the valid and
binding obligation of Seller, and to Seller’s knowledge, of each other party
thereto; and there does not exist with respect to Seller’s material obligations
thereunder, or, to Seller’s knowledge, with respect to the obligations of the
lessor thereof, any default, or event or condition that constitutes or, after
notice or passage of time or both, would constitute a default on the part of
Seller or the lessor under any such Real Property Lease. As used in this Section
6.18, the term “lessor” includes any sub-lessor of the property to Seller. The
Real Property Leases give Seller the right to occupy the building and land
comprising the related Branch in accordance with the terms of such Real Property
Lease. There are no subleases relating to any Branch created or suffered to
exist by Seller.
6.19    Excluded Items; Change of Name.
(a)    Seller shall remove from the Branches all items that are not being
transferred to Purchaser under this Agreement, including but not limited to
Furniture and Fixtures that are not Assumed Furniture and Fixtures and signage
that bears Seller’s logos, trade names, or trademarks, on or prior to the
Closing, at Seller’s own expense. Beginning five (5) Business Days prior to the
Closing Date, Purchaser may begin to replace signs, logos and other insignia at
the Branches identifying or identified with Seller, and Purchaser shall bear the
cost of any replacements and shall be responsible for any damage caused by such
replacements. If the Closing shall not occur for any reason, Purchaser shall, at
its sole expense, replace any signs, logos and other insignia of the Branches
identifying Seller that Purchaser had caused to be removed. Until the Closing
Time, any signs, logos or insignia replaced by Purchaser identifying or
identified with Purchaser shall be covered by temporary signs, logos or other
insignia identifying or identified with Seller. After the Closing Time,
Purchaser shall not use or allow the display of any name, logo, insignia,
service mark or trade name of Seller in any manner, except as expressly
contemplated by this Agreement. No activity conducted by Purchaser on or after
the Closing Time shall state or imply that Seller is in any way involved as a
partner, joint venturer or otherwise in the business of Purchaser. Purchaser
shall return to Seller any remaining signs, logos and insignia of Seller removed
by Purchaser from the Branches after the Closing Time at Seller’s expense.
(b)    Seller will destroy or remove any supply of Seller’s money orders,
official checks, gift checks, travelers’ checks and any other negotiable or
non-negotiable instruments, as well any marketing materials, located at the
Branches on the Closing Date.
(c)    Seller will remove all computer storage devices that may contain
non-public personal information of non-divested customers located at the
Branches on the Closing Date.
6.20    Further Assurances. The parties shall cooperate fully with each other in
connection with any acts or actions required to be taken as part of their
respective obligations under this Agreement. Purchaser and Seller agree to use
all reasonable efforts to satisfy or cause to be satisfied as soon as
practicable their respective obligations hereunder and the conditions precedent
to the Closing. Each of Seller and Purchaser will execute, acknowledge and
deliver such instruments and take such other actions as the other party may
reasonably require in order to carry out the intent of this Agreement. Seller
shall duly execute and deliver such assignments, bills of sale, deeds,
acknowledgments and other instruments of conveyance and transfer as shall at any
time be necessary or appropriate to vest in Purchaser the full legal and
equitable title to the Assets being sold hereunder, free and clear of all
Encumbrances. For a reasonable period of time after the Closing Date, each party
will promptly deliver to the other all mail and other communications which are
properly addressable or deliverable to the other as a consequence of the
transactions pursuant to this Agreement; and without limitation of the
foregoing, on and after the Closing Date, Seller shall promptly forward any
mail, communications or other material relating to the Liabilities or the Assets
to such employees of Purchaser at such addresses as may from time to time be
specified by Purchaser in writing.
6.21    Notices of Default. Seller and Purchaser shall each promptly give
written notice to the other upon becoming aware of the impending or threatened
occurrence of any event which could reasonably be expected to cause or
constitute a breach of any of their respective representations, warranties,
covenants or agreements contained in this Agreement.
6.22    Exclusivity. Seller shall, and shall direct and use its reasonable best
efforts to cause its Affiliates and its and its Affiliates’ directors, officers,
employees, agents, and representatives (including without limitation any
investment banker, financial advisor, attorney, accountant, or other
representative retained by Seller or any of its Affiliates) to, immediately
cease and cause to be terminated any existing activities, discussions, or
negotiations with any person other than Purchaser and its Affiliates with
respect to the possibility, consideration, or consummation of any sale or other
disposition of any of the Branches or any of the Assets or the Liabilities.
Seller shall not, and shall direct and use its reasonable best efforts to cause
its Affiliates and its and its Affiliates’ directors, officers, employees,
agents, and representatives (including without limitation any investment banker,
financial advisor, attorney, accountant, or other representative retained by
Seller or any of its Affiliates) not to, directly or indirectly through another
person, (a) solicit, initiate, or encourage (including by way of furnishing
information or assistance), or take any other action to facilitate or that could
result in, any inquiries, or discussions regarding, or the making of any
proposal or offer for, any sale or other disposition of any of the Branches or
any of the Assets or the Liabilities; (b) provide any non-public information or
data regarding the Branches or the Assets or the Liabilities to any person other
than Purchaser relating to or in connection with any sale or other disposition
of any of the Branches or any of the Assets or the Liabilities, or any inquiry
or indication of interest with respect thereto; or (c) continue or participate
in any discussions or negotiations, or otherwise communicate in any way with any
person other than Purchaser and its Affiliates, regarding any sale or other
disposition of any of the Branches or any of the Assets or the Liabilities.
Seller shall promptly (but in any event within not more than 24 hours) advise
Purchaser orally and in writing of its receipt of any inquiry, proposal, offer,
or indication of interest, or any request for information, relating to any sale
or other disposition of any of the Branches or any of the Assets or the
Liabilities. Seller expressly agrees that any breach or violation of this
Section 6.22 by any of its Affiliates or by any of its or its Affiliates’
directors, officers, employees, agents, or representatives (including without
limitation any investment banker, financial advisor, attorney, accountant, or
other representative retained by such Party or any of its Subsidiaries) shall be
deemed a breach or violation of this Section 6.22 by Seller.
6.23    Specified Deposits. Not later than the close of business on Monday,
December 21, 2015, Seller shall contact such of the employees at the Branches as
Seller deems reasonably appropriate to confirm whether such employees have
received, on or prior to the date of this Agreement, written notice that (i) any
depositor of the Specified Deposits intends to move or withdraw, or is
contemplating moving or withdrawing, any of the Specified Deposits from the
Branches or (ii) any of the Specified Deposits will be put out to bid by the
depositor thereof during the twenty-four month period beginning on the date of
this Agreement and ending on the second anniversary of the date of this
Agreement, and Seller shall promptly thereafter advise Purchaser in writing of
any such notice that has been received. Purchaser shall have the option, by
written notice given to Seller on or before December 31, 2015, to elect to
exclude from the Deposits to be assumed by Purchaser under this Agreement any of
the Specified Deposits as to which any such notice has been received (such of
the Deposits, if any, that Purchaser elects to so exclude, the “Excluded
Specified Deposits”).
6.24    Certain Pre-Closing Loans. With respect to loans associated with the
Branches in a principal amount in excess of $500,000 that are made by Seller
after the date of this Agreement and prior to the Closing (the “Pre-Closing
Loans”), the Purchaser shall have the right to conduct an independent review of
such Pre-Closing Loans and, in its sole discretion, exclude such Pre-Closing
Loans (or any of them) from the Purchased Loans to be purchased by Purchaser
under this Agreement.
ARTICLE 7    
TAX AND EMPLOYEE MATTERS
7.1    Allocation Between Pre and Post Closing Periods. Whenever it is necessary
under this Agreement to allocate Taxes (including a liability for Taxes or
prepaid Tax) between periods prior to and after the Closing Date (or determine
the amount of prepaid Taxes), such Taxes shall be apportioned by assuming that
the Branches had a taxable year or period which ended at the close of business
on the Closing Date, except that any property Taxes or exemptions, allowances or
deductions that are calculated on an annual basis shall be apportioned based on
time. Appropriate payments shall be made between Purchaser and Seller whenever
necessary to effectuate the proper allocation of any Tax liability or prepaid
Tax under this Agreement.
7.2    Transfer Taxes and Recording Fees. Notwithstanding anything herein to the
contrary, all excise, sales, use, transfer, documentary, stamp or similar Taxes
that are payable or that arise as a result of the consummation of the
transactions contemplated by this Agreement shall be borne by Seller and any
recording or filing fees with respect thereto shall be borne by Purchaser.
7.3    Tax Reporting. Seller shall file with the appropriate taxing authorities
and mail to the customers of the Branches any necessary Tax related forms that
relate to a period before the first Business Day following the Closing Date, and
Purchaser shall file with the appropriate taxing authorities and mail to the
customers of the Branches any necessary Tax related forms that relate to a
period beginning on the first Business Day immediately following the Closing
Date.
7.4    Employees and Employee Benefits.
(f)    Attached as Schedule 7.4(a) is a true and correct report listing each
employee employed at the Branches as of the date the report is prepared and each
employee’s name, position, exempt or nonexempt status, date of hire, present
salary and employment status (permanent or temporary, full‑time or part‑time,
active or leave recipient and type of leave). Seller represents and warrants to
Purchaser that the report and all information delivered in connection with this
Section 7.4(a) will be complete and accurate as of the date prepared and
delivered. The report will be updated within ten (10) calendar days prior to
Closing. Purchaser shall maintain in confidence the information on the employees
and shall use it only for legitimate business purposes in connection with the
transactions contemplated by this Agreement.
(g)    Except as set forth on Schedule 7.4(b), Purchaser shall offer employment
to all employees at the Branches. Each such employee who accepts Purchaser’s
offer of employment shall be a “Transferred Employee” for purposes of this
Agreement effective upon the later of the close of business on the Closing Date
or the return of such employee to active employment. On such date as the parties
shall agree, Seller and Purchaser shall jointly notify in writing all Branch
employees that the Branches are being transferred to Purchaser and that the
employment of the Transferred Employees by Seller shall terminate as of the
close of business on the Closing Date. Concurrently with the delivery of such
notice, Purchaser shall offer employment to each of the Transferred Employees.
During the six (6) month period immediately following the Closing Date, the
positions in which such Transferred Employees shall be employed by Purchaser,
and the terms and conditions of employment, shall, in the aggregate, be
substantially the same or better than the positions in which they were employed,
and the terms and conditions of their employment, immediately prior to the
Closing Date. Specifically, during the six (6) month period immediately
following the Closing Date, (i) each Transferred Employee’s base salary or
hourly wage rate shall be at least equal to the base salary or hourly wage rate,
as applicable, paid by Seller to such Transferred Employee as of the Business
Day prior to the Closing Date, and (ii) each Transferred Employee shall be
offered employment at a job location that is no more than thirty (30) miles from
such Transferred Employee’s primary workplace immediately prior to the Closing
Date. If during the twelve (12) month period immediately following the Closing
Date the employment of a Transferred Employee is terminated by Purchaser without
cause, Purchaser shall pay to such terminated Transferred Employee severance
benefits in accordance with Seller’s severance plan set forth on
Schedule 7.4(b), giving effect to service with Seller and any of its
subsidiaries prior to the Closing Date.
(h)    Purchaser will pay to each Transferred Employee who is continuously
employed by Purchaser through the date which is the six (6) month anniversary of
the Closing Date a one-time retention bonus in an amount equal to ten percent
(10%) of such Transferred Employee’s annualized base compensation.
(i)     Purchaser shall provide employee benefits for the Transferred Employees
substantially similar to those provided by Purchaser to similarly situated
employees of Purchaser. Subject to applicable Law and applicable Tax
qualification requirements, and except with respect to participation in
Purchaser’s Employee Stock Ownership Plan, Purchaser shall, or shall cause its
subsidiary to, recognize all service of the Transferred Employees with Seller
and any of its subsidiaries that is reflected in the books and records of
Seller, as the case may be, for vesting, eligibility and level of benefits
purposes (but not for benefit accrual purposes, except for vacation and
severance) in each benefit plan, severance plan and time-off program maintained,
sponsored, adopted or contributed to by Purchaser in which Transferred Employees
are eligible to participate after the Closing Date (excluding, for the avoidance
of doubt, Purchaser’s Employee Stock Ownership Plan) (collectively, the
“Purchaser Benefit Plans”). In addition, Purchaser shall cause each Transferred
Employee to be immediately eligible to participate, without any waiting time, in
the Purchaser Benefit Plans (excluding again, for the avoidance of doubt,
Purchaser’s Employee Stock Ownership Plan), subject to the terms of the
applicable arrangement and any applicable Law, including ERISA. With respect to
any employee benefit plan maintained by Purchaser or any of its subsidiaries
that is a welfare plan (a “Purchaser Welfare Plan”) in which any Transferred
Employee will participate effective as of or after the Closing Date, Purchaser
and its subsidiaries will, to the extent permitted by the terms and conditions
of the subject Purchaser Welfare Plans and applicable Law, use commercially
reasonable efforts to cause all (i) pre-existing condition limitations which
otherwise would be applicable to such Transferred Employee and his or her
covered dependents to be waived to the extent satisfied under a Benefit Plan of
Seller comparable to such Purchaser Welfare Plan immediately prior to the
Closing Date or, if later, immediately prior to such Transferred Employee’s
commencement of participation in such Purchaser Welfare Plan, (ii) participation
waiting periods under each Purchaser Welfare Plan that would otherwise be
applicable to such Transferred Employee to be waived to the same extent waived
or satisfied under the Benefit Plan of Seller comparable to such Purchaser
Welfare Plan immediately prior to the Closing Date or, if later, immediately
prior to such Transferred Employee’s commencement of participation in such
Purchaser Welfare Plan and (iii) co-payments and deductibles paid by Transferred
Employees under Benefit Plans of Seller in the plan year in which the Closing
Date occurs or, if later, the plan year in which the Transferred Employee
commenced participation in such Purchaser Welfare Plan, to be credited for
purposes of satisfying any applicable deductible or out of pocket requirement
under any such Purchaser Welfare Plan.
(j)     Except as set forth herein, a Transferred Employee’s employment with
Purchaser shall be on an “at-will” basis, and nothing in this Agreement shall be
deemed to constitute an employment agreement with any such person or to obligate
Purchaser to employ any such person for any specific period of time or in any
specific position or to restrict Purchaser’s right to terminate the employment
of any such person at any time and for any or no reason.
(k)    With respect to each Non-Transferred Employee, Seller shall be
responsible for all “Continuation Coverage” under Section 4980B of the Code and
Section 601 of ERISA.
(l)    Each Transferred Employee shall cease to be covered by the employee
welfare benefit plans, including plans, programs, policies and arrangements
which provide medical and dental coverage, life and accident insurance,
disability coverage, and vacation and severance pay (collectively, “Benefit
Plans”), of Seller and all other benefit and compensation plans of Seller on the
date the Transferred Employee becomes a Transferred Employee or on such later
date specified under the terms of an applicable Benefit Plan or other plan of
Seller.
(m)    This Section 7.4 shall be binding upon and inure solely to the benefit of
each of the parties to this Agreement, and nothing in this Section 7.4, express
or implied, is intended to confer upon any other person any rights or remedies
of any nature whatsoever under or by reason of this Section 7.4. Nothing
contained herein shall (i) be treated as an amendment of any particular Benefit
Plan of Seller or Purchaser; (ii) give any third party any right to enforce the
provisions of this Section 7.4; or (iii) require Purchaser or any of its
subsidiaries to (A) maintain, or establish, or alter, modify, or amend, any
particular Benefit Plan; or (B) retain the employment of any particular
employee.
ARTICLE 8    
CONDITIONS TO CLOSING
8.1    Conditions to Obligations of Purchaser. Unless waived in writing by
Purchaser, the obligation of Purchaser to consummate the transactions
contemplated by this Agreement to be consummated at the Closing is conditioned
upon fulfillment, at or before the Closing, of each of the following conditions:
(c)    All consents, approvals and authorizations required to be obtained prior
to the Closing from governmental and regulatory authorities in connection with
the performance and consummation of the transactions contemplated hereby,
including the Regulatory Approvals, shall have been made or obtained and shall
remain in full force and effect, all waiting periods applicable to the
consummation of the transactions contemplated hereby shall have expired or been
terminated and all required regulatory filings shall have been made.
(d)    No court or governmental or regulatory authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, judgment, decree, injunction or other order (whether
temporary, preliminary or permanent) which is in effect and that has had or
could reasonably be expected to have a Material Adverse Effect, and no
proceeding seeking such a judgment, decree, injunction or other order shall have
been announced or commenced.
(e)    Each of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing Date, with the same effect as though such
representations and warranties had been made on and as of the Closing Date
(except that representations and warranties that are made as of a specific date
need be true and correct in all material respects only on and as of such date);
each of the covenants and agreements of Seller to be performed on or prior to
the Closing Date shall have been duly performed in all material respects. For
the purpose of determining the accuracy of a particular representation or
warranty under this Section 8.1(c), the materiality and for Material Adverse
Effect qualifiers contained in such particular representation or warranty shall
be disregarded.
(f)    Seller shall have discharged all Encumbrances against the Real Property
(g)    Purchaser shall have received each of the following documents:
(i)    A certificate signed by the duly authorized Secretary of Seller pursuant
to which such officer shall certify (A) the due adoption of resolutions of
Seller’s Board of Directors, authorizing the signing and delivery of this
Agreement and all related documents and the consummation of the transactions
contemplated hereby and thereby; and (B) the incumbency and signatures of
officers;
(ii)    A certificate signed by a duly authorized officer of Seller stating that
the conditions set forth in Section 8.1(a), Section 8.1(b) and Section 8.1(c)
have been satisfied;
(iii)    A Bill of Sale and Instrument of Assignment and Assumption, signed by
Seller, substantially in the form of Exhibit A hereto;
(iv)    Special warranty deeds with appropriate documentary stamps affixed
conveying the Real Property to Purchaser;
(v)    The Delivery Records;
(vi)    Such consents as shall be required pursuant to the terms of any Assumed
Contracts in connection with the assignments of such Assumed Contracts to
Purchaser;
(vii)    A complete set of keys for each of the Branches, including but not
limited to keys for all vaults and automated teller machines, appropriately
tagged for identification and any vault manuals or specifications with respect
to vaults and automated teller machines, if any;
(viii)    The Preliminary Closing Statement and the required Settlement Payment,
if any;
(ix)    Seller’s resignation as trustee or custodian, as applicable, with
respect to each IRA included in the Assumed Deposits, and designation of
Purchaser as successor trustee or custodian with respect thereto, subject to
Section 2.7;
(x)    All documentation required to exempt Seller from the withholding
requirement of Section 1445 of the Code, consisting of an affidavit from Seller
to Purchaser that Seller is not a foreign person and providing Seller’s U.S.
taxpayer identification number;
(xi)    An assignment in recordable form reflecting the transfer and assignment
to Purchaser of deeds of trust, mortgages, assignments of rents and profits and
other real property related Loan Documents recorded in the real property records
in applicable public registries;
(xii)     A limited power of attorney, in a form reasonably satisfactory to
Purchaser, duly executed by Seller to facilitate the transfer of the Purchased
Loans (including any security interest in collateral therefor) to Purchaser;
(xiii)    An affidavit of title covering mechanics’ and materialmens’ liens and
any other matters required or appropriate for the issuance of an owner’s title
insurance policy covering the Real Property; and
(xiv)    With respect to each Assumed Contract, an instrument executed by each
party to such Assumed Contract other than Seller and otherwise in form and
substance reasonably satisfactory to Purchaser, whereby each such other party
thereto consents to the assignment of such Assumed Contract to Purchaser in
accordance with this Agreement;
(xv)    Such other bills of sale, assignments of management, maintenance,
service or servicing contracts, security deposits under leases, guaranties,
warranties, utilities security deposits, and such other instruments and
documents as Purchaser may reasonably require as necessary or appropriate for
transferring, assigning and conveying to Purchaser good, marketable and
insurable title to the Assets free and clear of any Encumbrances, and permitting
assumption of Liabilities by Purchaser, as well as such other documents,
instruments, items, and materials as are required to be delivered or provided to
Purchaser by Seller under this Agreement.
(h)    The following events or conditions shall be absent or shall not have
occurred:
(i)    There shall not have occurred any Material Adverse Effect, and no
circumstances shall exist which, with the passage of time or otherwise, could
reasonably be expected to result in any Material Adverse Effect; and
(ii)    In the event that Seller has agreed to cure a Material Defect as
provided in Section 6.16 above, such Material Defect shall have been corrected
in the manner agreed upon by Purchaser and Seller.
8.2    Conditions to Obligations of Seller. Unless waived in writing by Seller,
the obligation of Seller to consummate the transactions contemplated by this
Agreement to be consummated at the Closing is conditioned upon fulfillment, at
or before the Closing, of each of the following conditions:
(c)    All consents, approvals, permits and authorizations required to be
obtained prior to the Closing from governmental and regulatory authorities in
connection with the performance and consummation of the transactions
contemplated hereby, including the Regulatory Approvals, shall have been made or
obtained and shall remain in full force and effect, and all waiting periods
applicable to the consummation of the transactions contemplated hereby shall
have expired or been terminated and all required regulatory filings shall have
been made.
(d)    No court or governmental or regulatory authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, judgment, decree, injunction or other order (whether
temporary, preliminary or permanent) which is in effect and that has had or
could reasonably be expected to have a Material Adverse Effect, and no
proceeding seeking such a judgment, decree, injunction or other order shall have
been announced or commenced.
(e)    Each of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing Date, with the same effect as though such
representations and warranties had been made on and as of the Closing Date
(except that representations and warranties that are made as of a specific date
need be true and correct in all material respects only on and as of such date);
each of the covenants and agreements of Purchaser to be performed on or prior to
the Closing Date shall have been duly performed in all material respects. For
the purpose of determining the accuracy of a particular representation or
warranty under this Section 8.2(c), the materiality qualifiers contained in such
particular representation or warranty shall be disregarded.
(f)    Seller shall have received each of the following documents:
(xvi)    A certificate signed by the duly authorized Secretary of Purchaser
pursuant to which such officer shall certify (A) the due adoption of resolutions
of Purchaser’s Board of Directors, authorizing the signing and delivery of this
Agreement and all related documents and the consummation of the transactions
contemplated hereby and thereby; and (B) the incumbency and signatures of
officers;
(xvii)    A certificate signed by a duly authorized officer of Purchaser stating
that the conditions set forth in Section 8.2(a), Section 8.2(b) and Section
8.2(c) have been fulfilled;
(xviii)    A Bill of Sale and Instrument of Assignment and Assumption, signed by
Purchaser, substantially in the form of Exhibit A hereto;
(xix)    The required Settlement Payment, if any; and
(xx)    Purchaser’s acceptance of its appointment as successor trustee or
custodian, as applicable, of the IRA accounts included in the Assumed Deposits
and assumption of the fiduciary obligations of the trustee or custodian with
respect thereto, subject to Section 2.7.
8.3    Other Documents. The parties agree to execute and deliver such other
documents as the parties determine are reasonably necessary or appropriate to
consummate the transactions contemplated by and give full effect to the purposes
and intent of this Agreement.
ARTICLE 9    
TERMINATION
9.1    Termination. This Agreement may be terminated at any time prior to the
Closing Date:
(g)    By the mutual written consent of Purchaser and Seller;
(h)    By Seller or Purchaser, in the event of a material breach by the other of
any representation, warranty, covenant, or agreement contained herein (other
than a breach of a representation or warranty contained in Section 4.15 as to
which Purchaser’s sole remedy shall be to exclude, in its sole and absolute
discretion, any loan or loans from the Purchased Loans and, as a result,
Purchaser shall have no obligation hereunder to purchase such loan or loans)
which is not cured or cannot be cured within thirty (30) calendar days after
written notice of such breach has been delivered to the breaching party;
provided, however, that termination pursuant to this Section 9.1(b) shall not
relieve the breaching party of liability for such breach or otherwise; and
provided, further, that the right of termination under this Section 9.1(b) shall
not be available to a party who is itself in material breach of a
representation, warranty, covenant, or agreement contained herein;
(i)    Notwithstanding any other provision of this Agreement, by Seller or
Purchaser, in the event that the Closing has not occurred by April 2, 2016
unless the failure to so consummate by such time is due to a breach of this
Agreement by the party seeking to terminate; or
(j)    By Seller or Purchaser at any time after the denial or revocation of any
Regulatory Approval, unless such denial or revocation was caused by the failure
of the party seeking to terminate to act in a timely manner with respect to such
Regulatory Approval or such party’s negligence or willful misconduct or breach
of this Agreement.
9.2    Effect of Termination.
(n)    In the event of termination of this Agreement and abandonment of the
transactions contemplated hereby pursuant to Section 9.1, no party hereto (or
any of its directors, officers, employees, agents or Affiliates) shall have any
liability or further obligation to any other party, except as provided in
Section 6.2(b) and Section 9.2(b), and except that nothing herein will relieve
any party from liability for any breach of this Agreement.
(o)    In the event of termination of this Agreement by Seller pursuant to
Section 9.1(b), Purchaser shall pay, or cause to be paid, to Seller on the date
of such termination $250,000 in immediately available funds. In the event of
termination of this Agreement by Purchaser pursuant to Section 9.1(b), Seller
shall pay, or cause to be paid, to Purchaser on the date of such termination
$250,000 in immediately available funds.
ARTICLE 10    
INDEMNIFICATION
10.1    Indemnification.
(a)        Seller shall indemnify, defend, and hold harmless Purchaser and any
Affiliate of Purchaser, and Purchaser’s and its Affiliates’ directors, officers,
employees, agents, and representatives, from and against any and all Losses
which such persons may suffer, incur or sustain arising out of or attributable
to (i) any breach of any representation or warranty made by Seller pursuant to
this Agreement; (ii) any breach of any covenant or agreement to be performed by
Seller pursuant to this Agreement; (iii) any third party claim, penalty
asserted, legal action or administrative proceeding based upon or relating to
any action taken or omitted to be taken by Seller or any Affiliate of Seller, or
any director, officer, employee, agent, or representative of Seller or any
Affiliate of Seller, prior to the Closing or resulting from or arising out of
any transaction, event, or occurrence occurring prior to the Closing, relating
in any such case to the Branches, the Assets, the Liabilities, or the Assumed
Contracts (including without limitation claims, actions, and proceedings by
current or former employees of the Branches involving compensation, benefits, or
other employment matters); (iv) any liabilities, obligations or duties of Seller
that are not Liabilities assumed by Purchaser hereunder; and (v) any Taxes
required to be paid by Seller which relate to the Branches on or prior to the
Closing Date.


(b)        Purchaser shall indemnify and hold harmless Seller and any Affiliate
of Seller from and against any and all Losses which such person may suffer,
incur or sustain arising out of or attributable to (i) any breach of any
representation or warranty made by Purchaser pursuant to this Agreement; (ii)
any breach of any covenant or agreement to be performed by Purchaser pursuant to
this Agreement; (iii)  any third party claim, penalty asserted, legal action or
administrative proceeding based upon any action taken or omitted to be taken by
Purchaser or resulting from any transaction or event occurring after the
Closing, relating in any such case to the operation of the Branches, the Assets,
the Assumed Deposits or the Assumed Contracts; or (iv) any of the Liabilities
assumed by Purchaser at the Closing.


(c)        To exercise its indemnification rights under this Section 10.1 as the
result of an assertion against it of any claim or potential liability for which
indemnification is provided, the party to be indemnified (the “Indemnified
Party”) shall promptly notify the party obligated to provide indemnification
(the “Indemnifying Party”) of the assertion of such claim, discovery of any such
potential liability or the commencement of any action or proceeding in respect
of which indemnity may be sought hereunder. Notwithstanding the foregoing,
notice of any claim for indemnification arising out of a third party lawsuit or
other similar legal action shall be made within ten (10) calendar days after the
Indemnified Party receives the summons and complaint or similar documents in
connection therewith; provided, however, that a party’s failure to timely give
such notice shall not affect its right to indemnification in connection
therewith except to the extent the Indemnifying Party is materially prejudiced
as a result of such failure to timely give such notice. The Indemnified Party
shall advise the Indemnifying Party of all facts relating to such assertion
within the knowledge of the Indemnified Party, and shall afford the Indemnifying
Party the opportunity (upon written notice to the Indemnified Party), at the
Indemnifying Party’s sole cost and expense, to defend against such claims for
liability; provided, however, that no compromise or settlement of such claims
may be effected by the Indemnifying Party without the Indemnified Party’s prior
written consent unless the sole relief provided is monetary damages that are
paid in full by the Indemnifying Party and the compromise or settlement
includes, as an unconditional term thereof, a release of the Indemnified Party
from all liability with respect to the subject claims for liability. In any such
action or proceeding, the Indemnified Party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at its own
expense unless (i) the Indemnifying Party and the Indemnified Party mutually
agree to the retention of such counsel or (ii) the interests of the Indemnified
Party are, in the reasonable opinion of the Indemnified Party, in conflict with
those of the Indemnifying Party or are not being adequately represented. In the
event the Indemnifying Party does not elect to control the defense of any claims
for liability within ten (10) calendar days after receipt of notice thereof, the
Indemnified Party may defend, settle, or compromise such claims in its sole and
absolute discretion and, in such event, all reasonable legal fees, disbursements
and other costs and expenses suffered or incurred by the Indemnified Party shall
be indemnifiable Losses recoverable from the Indemnifying Party hereunder.


            (d)       Notwithstanding any other provision hereof, the rights of
the Indemnified Party and the obligations of Indemnifying Party shall be subject
to the following limitations: (i) the Indemnifying Party shall not be obligated
to indemnify the Indemnified Party unless the claim is submitted within the
period of survival set forth in Section 11.1 hereof; (ii) the Indemnifying Party
shall not be obligated to indemnify the Indemnified Party under Section
10.1(a)(i) or Section 10.1(b)(i) unless the aggregate of all Losses for which
the Indemnifying Party would, but for this clause (ii), be liable under Section
10.1(a)(i) or Section 10.1(b)(i), as applicable, exceeds on a cumulative basis
$30,000, at which point the Indemnified Party shall be entitled to
indemnification for all such Losses from the first dollar; (iii) the
Indemnifying Party shall not be obligated to indemnify the Indemnified Party
under Section 10.1(a)(i) or Section 10.1(b)(i) for any Losses for which the
Indemnifying Party would, but for this clause (iii), be obligated to indemnify
the Indemnified Party in excess of an amount equal to $600,000; and (iv) the
Indemnifying Party shall have no obligations under this Article 10 for any
consequential damages the Indemnified Party may suffer as a result of any
demand, claim or lawsuit.


ARTICLE 11    
MISCELLANEOUS
11.1    Survival.  The representations and warranties of Seller contained in
Section 4.1, Section 4.4, Section 4.5, and Section 4.17, and the representations
and warranties of Purchaser contained in Section 5.1 and Section 5.7, shall
survive the Closing indefinitely. The representations and warranties of Seller
contained in Section 4.14 and Section 4.19 shall survive the Closing until sixty
(60) days after the expiration of the applicable statute of limitations with
respect to the matter to which any claim pertaining thereto relates, as such
limitation period may be extended from time to time. All other representations
and warranties of the parties contained in this Agreement shall survive the
Closing for a period of fifteen (15) months following the Closing. The covenants
contained in this Agreement shall survive the Closing and not expire unless
otherwise specifically provided in this Agreement.
11.2    Assignment. Neither this Agreement nor any of the rights, interests or
obligations of either party hereunder may be assigned by either of the parties
hereto without the prior written consent of the other party.
11.3    Binding Effect. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Except as expressly provided in Section 10.1,
the parties hereto intend that nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person, including, without
limitation, any employee or former employee of Seller, any legal or equitable
right, benefit or remedy of any nature whatsoever, including without limitation,
any rights of employment or benefits for any specified period, under or by
reason of this Agreement.
11.4    Public Notice. From and after the date hereof until the Closing Date,
neither Purchaser nor Seller shall directly or indirectly make, or cause to be
made, any press release for general circulation, public announcement or
disclosure or issue any notice or communication generally to employees with
respect to any of the transactions contemplated hereby without the prior consent
of the other party, which consent shall not be unreasonably withheld or delayed.
Consent shall be deemed granted by the party from which it is sought unless such
party objects within two (2) Business Days after receipt of the proposed press
release or other announcement from the party requesting consent. Seller and
Purchaser shall cooperate reasonably to produce public announcements to be
released simultaneously within two (2) calendar days after the date of this
Agreement. Nothing herein shall limit the right of Seller’s or Purchaser’s
parent, after the initial press release regarding the transaction, to refer to
this transaction in any document required to be filed with the Securities and
Exchange Commission. Nothing in this Agreement shall limit the right of either
party to make any disclosure required by law, subject to the provisions of
Section 6.2(c) or Section 6.2(d).
11.5    Notices. All notices or other communications required or permitted to be
given or made hereunder shall be in writing and delivered personally or sent by
pre-paid, first class certified or registered mail, return receipt requested, or
by facsimile transmission, to the intended recipient thereof at its address or
facsimile number set out below. Any such notice or communication shall be deemed
to have been duly given immediately (if given or made in person or by facsimile
confirmed by mailing a copy thereof to the recipient in accordance with this
Section 11.5 on the date of such facsimile), or five (5) calendar days after
mailing (if given or made by mail), and in proving same it shall be sufficient
to show that the envelope containing the same was delivered to the delivery
service and duly addressed, or that receipt of a facsimile was confirmed by the
recipient.
If to Seller:


Atlantic Capital Bank, N.A.
Terminus 100, Suite 1600
3280 Peachtree Road NE
Atlanta, Georgia 30305
Attention: Doug Williams
Facsimile Number: (404) 995-6020
If to Purchaser:


First Freedom Bank
1620 West Main Street
Lebanon, Tennessee 37087
Attention: John R. Lancaster, President/CEO
Facsimile Number: (615) 470-1354




With copies to:


Troutman Sanders LLP
600 Peachtree Street, N.E., Suite 5200
Atlanta, Georgia 30308
Attention: James W. Stevens
Facsimile Number: (404) 962-6501


With copies to:


Butler Snow LLP
150 3rd Avenue South, Suite 1600
Nashville, Tennessee 37201
Attention: Adam G. Smith
Facsimile Number: (615) 651-6701



Either party may change the address or facsimile number to which notices or
other communications to such party shall be delivered or mailed by giving notice
thereof to the other party hereto in the manner provided herein.
11.6    Governing Law. This Agreement and the legal relations between the
parties shall be governed by and interpreted in accordance with the laws of the
State of Tennessee applicable to contracts made and to be performed entirely
within the State of Tennessee.
11.7    Entire Agreement. This Agreement contains the entire understanding of
and all agreements between the parties hereto with respect to the subject matter
hereof and supersedes any prior or contemporaneous agreement or understanding,
oral or written, pertaining to any such matters which agreements or
understandings shall be of no force or effect for any purpose; provided,
however, that the Confidentiality Agreement, dated as of October 9, 2015, shall
remain in full force and effect. Following the execution of this Agreement,
representatives of Purchaser and Seller may prepare an operating agreement,
conversion plan, or similar document relating to the methods of consummating the
transactions contemplated by this Agreement, but no such document shall amend
this Agreement or waive any of its provisions unless it (a) explicitly describes
a “waiver” or “amendment” and refers to the particular provision of this
Agreement being waived or amended; and (b) is executed in the manner provided in
Section 11.9. Unless there is an effective amendment or waiver under the
standards of Section 11.9, the provisions of this Agreement shall prevail if
there is any inconsistency between this Agreement and any operating agreement,
conversion plan, or similar document relating to the methods of consummating the
transactions contemplated by this Agreement.
11.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
11.9    Waiver and Amendment. The waiver of any breach of any provision under
this Agreement by any party shall not be deemed to be a waiver of any preceding
or subsequent breach under this Agreement. No such waiver shall be effective
unless in writing. This Agreement may not be amended or supplemented in any
manner except by mutual agreement of the parties and as set forth in a writing
signed by the parties hereto or their respective successors in interest.
11.10    Expenses. Except as specifically provided otherwise in this Agreement,
each party shall bear and pay all costs and expenses, including without
limitation brokerage and legal fees, which it incurs or which may be incurred on
its behalf in connection with the preparation of this Agreement and consummation
of the transactions described herein, and the expenses, fees, and costs
necessary for any approvals of the appropriate regulatory authorities.
11.11    Severability. If any provision of this Agreement or the application of
any such provision to any person or circumstance shall be held invalid, illegal
or unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.
11.12    Third Party Beneficiaries. Except as specifically provided in Article
10 with respect to indemnification, no provision of this Agreement shall be
deemed to create any third party beneficiary right in anyone not a party to this
Agreement, including any employee or former employee of Seller (including any
beneficiary or dependent thereof). Nothing contained in this Agreement shall be
construed to affect or limit any right Purchaser or its Affiliates may have
after the Closing with respect to the terms and conditions of employment of any
Transferred Employees (including, but not limited to, provisions of employee
benefits different from those provided through the Benefit Plans of Seller) or
to terminate the employment of a Transferred Employee at any time or to modify
the benefits provided to employees through any employee benefit plan.


[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
parties hereto as of the day and year first written above.
SELLER:
ATLANTIC CAPITAL BANK, N.A.
By:    /s/ Douglas L. Williams            
Name: Douglas L. Williams
Title: Chief Executive Officer


PURCHASER:


FIRST FREEDOM BANK
By:    /s/ John R. Lancaster            
Name: John R. Lancaster
Title: President and Chief Executive Officer


Schedule 1.6
Form of Preliminary Closing Statement


PURCHASE PRICE:
 
 
 
 
 
AVERAGE OF DEPOSIT LIABILITIES
($         )
 
 
 
 
#VALUE!
 
$         
 
 
 
+ LOAN VALUE OF PURCHASED LOANS
 
 
   Principal
$         
 
   Accrued Interest
         
 
   Unpaid Late Charges
         
 
         Total Value of Purchased Loans
 
$         
 
 
 
+ CASH ON HAND
 
$         
 
 
 
+ REAL PROPERTY, IMPROVEMENTS AND OTHER ASSETS (Schedule 2.1)
 
$         
 
 
 
= TOTAL PURCHASE PRICE
 
$         
 
 
 
+ NET AMOUNT OF PRORATED ITEMS OWED BY PURCHASER TO SELLER
 
$         
 
 
 
- DEPOSIT LIABILITIES:
 
 
   Principal
$         
 
   Accrued Interest
           
 
          Total Deposit Liabilities
 
($         )
 
 
 
- NET AMOUNT OF PRORATED ITEMS OWED BY SELLER TO PURCHASER
 
($         )
 
 
 
= NET AMOUNT OWED BY PURCHASER /SELLER TO SELLER/ PURCHASER
 
$         







EXHIBIT A
BILL OF SALE AND INSTRUMENT OF
ASSIGNMENT AND ASSUMPTION
THIS BILL OF SALE AND INSTRUMENT OF ASSIGNMENT AND ASSUMPTION (this “Agreement”)
is dated as of ______________, 2016, between FIRST FREEDOM BANK, a
Tennessee-chartered commercial bank (“Purchaser”), and ATLANTIC CAPITAL BANK,
N.A., a national bank (“Seller”).
W I T N E S S E T H:
WHEREAS, Purchaser and Seller are parties to a certain Purchase and Assumption
Agreement, dated as of December 17, 2015 (the “Purchase and Assumption
Agreement”); and
WHEREAS, pursuant to the Purchase and Assumption Agreement, Seller has agreed to
sell the Assets to Purchaser, and Purchaser has agreed to purchase the Assets
and to assume the Liabilities, as such terms are defined in the Purchase and
Assumption Agreement;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, each of Purchaser and Seller agrees as
follows:
1.    Assignment of Assets. Effective as of the Closing Time (as defined in the
Purchase and Assumption Agreement), Seller does hereby sell, convey, transfer,
and assign unto Purchaser upon the terms and conditions set forth in the
Purchase and Assumption Agreement, all of Seller’s right, title and interest in,
to and under the Assets (other than the Real Property) and Purchaser hereby
accepts the foregoing assignment of the Assets (other than the Real Property).
2.    Assumption of Liabilities. Effective as of the Closing Time, Purchaser
does hereby assume, and agrees to timely pay, defend, discharge and perform in
accordance with their terms, upon the terms and conditions set forth in the
Purchase and Assumption Agreement, all Liabilities, as such term is defined in
the Purchase and Assumption Agreement.
3.    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Tennessee applicable to contracts made
and to be performed entirely within the State of Tennessee.
4.    Counterparts. This Agreement may be executed in one or more counterparts
all of which shall together constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
parties hereto as of the day and year first above written.


SELLER:
ATLANTIC CAPITAL BANK, N.A.
By:    ________________________________
Name: _________________________
Title: _________________________


PURCHASER:


FIRST FREEDOM BANK
By:    ________________________________
Name: _________________________
Title: _________________________










